Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of April 28, 2013 (the
“Effective Date”), is made and entered into by and between First Data
Corporation (the “Company”), First Data Holdings, Inc. (“Holdings”) and Frank
Bisignano (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Holdings desire to employ Executive upon the terms and
subject to the conditions hereinafter set forth, and Executive desires to accept
such employment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                                      Effective Date.  This Agreement is
effective as of the Effective Date.

 

2.                                      Employment; Term.  Subject to the terms
and conditions of this Agreement, the Company and Holdings agree to employ
Executive for a period commencing on April 29, 2013 (the “Commencement Date”)
and continuing until the fifth anniversary of the Commencement Date (the
“Term”), on the terms and subject to the conditions set forth in this Agreement;
provided, however, that commencing with the fifth anniversary of the
Commencement Date and on each such successive anniversary thereof (each an
“Extension Date”), Executive’s period of employment hereunder shall be
automatically extended for an additional one-year period, unless the Company and
Holdings on the one hand or Executive on the other provides the other party or
parties, as applicable, hereto 60 days’ prior written notice before the next
Extension Date that the period of employment shall not be so extended.

 

3.                                      Position, Duties and Administrative
Support.

 

a.                                      Position.  While employed hereunder,
Executive shall serve as the Company’s and Holdings’ Chief Executive Officer. 
Executive shall report to the Board of Directors of the Company (the “Board”)
and perform such duties and responsibilities as may be prescribed from time to
time by the Board, which shall be consistent with the responsibilities of chief
executive officers of comparable companies in similar lines of business. During
the Term, and for so long as the Company’s and Holdings’ common stock is not
publicly traded, Executive shall be a member of the Board and of the Board of
Directors of Holdings (the “Holdings Board”) and all other boards of directors
of subsidiaries of the Company and Executive agrees that any such board service
shall be without additional compensation.  If the Company’s or Holdings’ common
stock becomes publicly traded, the Company if its common stock becomes publicly
traded shall cause the nominating and corporate governance committee of the
Board (the “Nominating Committee”) and Holdings if its common stock becomes
publicly traded  shall cause the nominating and corporate governance committee
of the Holdings Board (the “Holdings Nominating Committee”) to nominate
Executive to serve as a member of the Board or the Holdings Board, as the case
may be, each year Executive is slated for reelection to the Board or the
Holdings Board.  If the Company’s or Holding’s shareholders, as the case may be,
vote in favor of the Nominating Committee’s or Holdings Nominating Committee’s
nomination of

 

--------------------------------------------------------------------------------


 

Executive to serve as a member of the Board or the Holdings Board, as the case
may be, Executive agrees to serve in such capacity and also agrees that any such
board service shall be without additional compensation.

 

b.                                      Full-Time Efforts.  Executive shall
perform and discharge faithfully, diligently and to the best of his ability such
duties and responsibilities and shall devote his full business-time and efforts
to the business and affairs of the Company and Holdings. Executive agrees to
promote the best interests of the Company and Holdings.

 

c.                                       Administrative Support.  Executive
shall be provided with office space and administrative support commensurate with
his position as Chief Executive Officer of the Company and of Holdings.

 

d.                                      No Interference With Duties.  Executive
shall not devote time to other activities which would inhibit or otherwise
interfere with the proper performance of Executive’s duties and shall not be
directly or indirectly concerned or interested in any other business,
occupation, activity or interest other than by reason of holding a
non-controlling interest as a shareholder, securities holder or debenture holder
in a corporation quoted on a nationally recognized exchange (subject to any
limitations in the Company’s Code of Business Conduct and Ethics).  Executive
may not serve as a member of a board of directors of a for-profit company, other
than Holdings, the Company or any of its subsidiaries or affiliates, without the
express approval of the Board; provided, however, that it shall not be a
violation of this Agreement for Executive to manage personal business interests
and investments and to engage in charitable and civic activities, so long as
such activities do not interfere with the performance of Executive’s
responsibilities under this Agreement.  Notwithstanding anything herein to the
contrary, Executive will not be prohibited from continuing to serve on the
boards of the entities, or remain affiliated with those entities, in each case
as set forth on Exhibit F hereto.

 

4.                                      Work Standard.  Executive hereby agrees
that he shall at all times comply with and abide by all terms and conditions set
forth in this Agreement, and all applicable work policies, procedures and
rules as may be issued by the Company.  Executive also agrees that he shall
comply with all federal, state and local statutes, regulations and public
ordinances governing the performance of his duties hereunder.

 

5.                                      Compensation and Benefits.

 

a.                                      Base Salary.  Subject to the terms and
conditions set forth in this Agreement, so long as Executive is employed
hereunder, the Company shall pay Executive, and Executive shall accept, an
annual rate of base salary (“Base Salary”) in the amount of $1,500,000 effective
on the Commencement Date.  The Base Salary shall be paid in accordance with the
Company’s normal payroll practices and may be increased (and not decreased) from
time to time at the sole discretion of the Board, and each such increase (if
any) shall thereafter be regarded as Executive’s “Base Salary” for all purposes
under this Agreement.

 

b.                                      Annual Incentive Payments.  With respect
to each full fiscal year of the Company occurring during the Term, commencing
with the 2014 fiscal year of the Company, Executive shall be eligible to receive
a discretionary annual incentive payment (“Annual Incentive

 

2

--------------------------------------------------------------------------------


 

Payment”) in such amount as determined in the sole discretion of the
compensation committee of the Board (the “Compensation Committee”), based upon
the Compensation Committee’s assessment of Executive’s performance. The
Compensation Committee may establish performance targets in connection with such
Annual Incentive Payment, which performance targets shall be determined in
consultation with Executive. Any Annual Incentive Payment that becomes earned
hereunder shall be paid within two and one-half (2-1/2) months after the last
day of the fiscal year or such other date that conforms to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”).  With
respect to the Company’s 2013 fiscal year, the Company shall pay Executive a
guaranteed Annual Incentive Payment in an amount that results in Executive being
paid by both the Company and his prior employer, in the form of base salary and
cash incentive payments (excluding any special, one-time incentive payments), at
least $4.75 million in the 2013 taxable year (such resulting amount, the “2013
Annual Incentive Payment”).  The 2013 Annual Incentive Payment shall be paid at
such time as annual incentive payments are paid in accordance with normal
Company practice, subject to Executive’s continued employment with the Company
and Holdings through such payment date.  Any Annual Incentive Payments (other
than the 2013 Annual Incentive Payment, which shall be paid in cash) payable
hereunder may be paid in the form of cash, equity-based awards or a combination
thereof, as determined by the Compensation Committee in its sole discretion.

 

c.                                       Equity Investment; Equity Incentive
Grants.

 

(i)                                     Investment.  Upon the later of (x) the
tenth (10th) business day following the Commencement Date and (y) the date on
which the Shares described in clause (iii) below are issued to Executive,
Executive shall purchase a number of shares of Holdings’ common stock (“Common
Stock”), which, subject to the terms and conditions of the Management
Stockholder’s Agreement (as referenced in clause (iv) below), shall be fully
vested, having an aggregate Fair Market Value (as such term is defined in the
2007 Stock Incentive Plan for Key Employees of First Data Corporation and its
Affiliates, as it may be amended from time to time (the “Plan”) equal to
$3,000,000.  At such time, Executive shall execute the Management Stockholder’s
Agreement and Sale Participation Agreement (as referenced in clause (iv) below).

 

(ii)                                  Options.  At the first meeting of the
Compensation Committee occurring after the Commencement Date, Executive shall
receive a grant from Holdings of an option to acquire 26,285,714 authorized
shares or outstanding shares of Common Stock at an exercise price equal to the
Fair Market Value per share, which is expected to equal $3.50 per share (the
“Option”) in accordance with the Plan and pursuant to a grant agreement in the
form of the Stock Option Agreement (as referenced in clause (iv) below), having
a term of ten years and vesting at the rate of 20% per year (vesting on each of
the first five anniversaries of the Commencement Date), subject to Executive’s
continued employment with the Company and Holdings through each such date (and
except as otherwise subject to (x) acceleration pursuant to the terms of the
Stock Option Agreement or (y) forfeiture pursuant to the terms of the Management
Stockholder’s Agreement), all as provided in the Stock Option Agreement.

 

(iii)                               Shares/RSUs.  At the first meeting of the
Compensation Committee occurring after the Commencement Date, Executive shall
receive a grant from Holdings

 

3

--------------------------------------------------------------------------------


 

of (x) 4,285,715 shares of Common Stock (the “Shares”) and (y) 1,428,571 fully
vested restricted stock units (the “RSUs”).  One hundred percent (100%) of the
RSUs shall be distributed to Executive in shares of Common Stock on the earlier
of (A) the tenth (10th) day following the termination of Executive’s employment
for any reason and (B) the date in 2014 on which the 2013 Annual Incentive
Payment is paid to Executive in accordance with Section 5(b).  The Shares shall
be subject to the terms of the Management Stockholder’s Agreement.  The RSUs
shall be granted in accordance with the Plan and pursuant to the form of the RSU
Agreement (as referenced in clause (iv) below). Notwithstanding anything herein
to the contrary, as a condition to the grant of the Shares, Executive agrees to
pay to the Company such amount as may be requested by the Company for the
purpose of satisfying any liability for any Federal, state or local income or
other taxes required by law to be withheld with respect to such Shares. 
Notwithstanding anything herein to the contrary, as a condition to the grant of
the RSUs, Executive agrees to pay to the Company such amount as may be requested
by the Company for the purpose of satisfying Executive’s allocable portion of
any FICA and medicare withholding taxes required by law to be withheld.

 

(iv)                              Equity Documents.  The forgoing equity
arrangements shall be governed by the terms and conditions of certain documents,
including a Management Stockholder’s Agreement, the Plan, a Stock Option
Agreement, an RSU Agreement and a Sale Participation Agreement, in the forms
attached hereto as Exhibits A, B, C, D and E, respectively (collectively, the
“Equity Documents”).  Terms not defined herein shall be defined as in the Equity
Documents.

 

d.                                      Incentive, Savings and Retirement
Plans.  During the Term, in addition to those benefits provided to Executive
pursuant to this Agreement, Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs (other
than any annual incentive payment plan) applicable generally to senior executive
officers of the Company (“Peer Executives”), and on the same basis as such Peer
Executives.

 

e.                                       Welfare Benefit Plans.  During the
Term, Executive and Executive’s eligible dependents shall be eligible for
participation in, and shall receive all benefits under, the welfare benefit
plans, practices, policies and programs provided by the Company (including,
without limitation, medical, dental, life and disability and excess disability
insurance plans and programs) (“Welfare Plans”) to the extent applicable
generally to Peer Executives.

 

f.                                        Vacation.  Upon the Commencement Date
and each anniversary thereafter for so long as Executive is employed hereunder,
Executive shall be granted five (5) weeks’ paid vacation.

 

g.                                       Business Expenses.  Executive shall be
reimbursed for all reasonable business expenses incurred in carrying out the
work hereunder. Executive shall follow the Company’s expense procedures that
generally apply to other Company executives in accordance with the policies,
practices and procedures of the Company to the extent applicable generally to
Peer Executives.

 

4

--------------------------------------------------------------------------------


 

h.                                      Perquisites.  Executive shall be
entitled to receive such executive perquisites, fringe and other benefits as are
provided to Peer Executives and their families generally under any of the
Company’s plans and/or programs in effect from time to time and such other
benefits as are customarily available to executives of the Company and their
families.  Perquisites shall include (a) providing Executive with travel on a
private airplane when Executive travels on business on behalf of the Company,
(b) reasonable non-exclusive use of the Company’s plane for personal travel for
Executive and his spouse, consistent with Company policy and practice (any
income from which shall be imputed to Executive at SIFL rates in accordance with
Treasury Regulation Section 1.61-21(g)(5)), (c) providing Executive with the use
of a car and driver, and (d) financial planning.

 

i.                                          Housing/Commuting Expenses;
Relocation.

 

(i)                                     The Company shall reimburse Executive on
a fully taxed grossed-up basis for reasonable temporary living expenses
(including Executive’s reasonable travel expenses between Executive’s permanent
residence as of the Commencement Date and the Atlanta, Georgia metropolitan
area) for Executive and his spouse and children in the Atlanta, Georgia
metropolitan area for a period ending on the earlier to occur of the first
anniversary of the Commencement Date and his relocation to the Atlanta, Georgia
metropolitan area.  Reimbursement for such expenses shall be made within sixty
(60) days after receipt of documentation reasonably acceptable to the Company,
but in no event later than the last day of the taxable year following the
taxable year in which the expenses were incurred.

 

(ii)                                  In addition to the foregoing, the Company
will reimburse Executive for reasonable and customary relocation expenses
directly related to Executive’s relocation of his primary residence from the
metropolitan New York City area to the Atlanta, Georgia area, consistent with
Company policy and practice.

 

6.                                      Termination for Cause.  This Agreement
and Executive’s employment hereunder may be terminated immediately at any time
by the Company or Holdings without any liability owing to Executive or
Executive’s beneficiaries under this Agreement, except Base Salary through the
date of termination, any unreimbursed business expenses incurred in accordance
with Company policy, benefits under any plan or agreement covering Executive
which shall be governed by the terms of such plan or agreement, and any rights
of indemnification set forth in this Agreement which arise from circumstances
unrelated to the events constituting Cause, under the following conditions, each
of which shall constitute “Cause” or “Termination for Cause”:

 

a.                                      Continued failure substantially to
perform duties with the Company or any subsidiary or affiliate thereof (other
than as a result of total or partial incapacity due to physical or mental
illness);

 

b.                                      Willful malfeasance or willful
misconduct in connection with Executive’s duties with the Company or any of its
subsidiaries or affiliates or any willful misrepresentation, willful act or
willful omission which is injurious to the financial condition or business
reputation of the Company or any of its affiliates;

 

5

--------------------------------------------------------------------------------


 

c.                                       A material breach of the provisions of
Sections 13-16 of this Agreement, provided that in all cases, Executive shall be
given written notice by the Company of such failure and a period of at least ten
(10) business days following the delivery of such notice to cure the breach, to
the extent the breach is curable; or

 

d.                                      Conviction of or plea of guilty or nolo
contendere to a crime constituting (i) a felony under the laws of the United
States or any state thereof or (ii) a misdemeanor involving moral turpitude the
conviction of which is injurious to the financial condition or business
reputation of the Company or any of its affiliates.

 

For the purposes hereof, no act, or failure to act, by Executive will be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief Executive’s act, or failure to act, was in the best
interest of the Company or Holdings, and under no circumstances will the failure
to meet performance targets, after a good faith attempt to do so, in and of
itself constitute Cause.  A termination for Cause under (x) Section 6(d) above
shall be effective when the Company or Holdings has given Executive written
notice of its intention to terminate Executive for Cause, describing those acts
or omissions that are believed to constitute Cause, and (y) Section 6(a) or
(b) shall be effective when the Company or Holdings has given Executive written
notice of his failure to perform or his conduct, act or omission, respectively,
and Executive has not cured such failure, conduct, act or omission, in the
reasonable judgment of the Board or the Holdings Board, as applicable, within
ten (10) business days following delivery of such notice; provided that in all
cases, no termination for Cause shall be effective unless the Board or the
Holdings Board, as applicable, has determined, by majority vote, that
Executive’s conduct constitutes Cause hereunder and in the case of a breach
under Section 6(a) or (b) above that Executive has not substantially cured the
breach; provided, further, that Cause shall cease to exist for an event on the
90th day following the later of its occurrence or the date upon which the
Company or Holdings had knowledge of, or should have reasonably had knowledge
of, such event, unless the Company or Holdings has given Executive written
notice thereof prior to such date.

 

7.                                      Termination Upon Death.  Notwithstanding
anything herein to the contrary, this Agreement and Executive’s employment
hereunder shall terminate immediately upon Executive’s death, and neither the
Company nor Holdings shall have any further liability to Executive or his
beneficiaries under this Agreement, other than for the timely payment or
provision of the Termination Payment and the Other Benefits (as defined in
Sections 9(a)(i) and 9(a)(ii), respectively), including without limitation
benefits under such plans, programs, practices and policies relating to death
benefits, if any, as are applicable to Executive on the date of his death, and
for any rights of indemnification set forth in this Agreement.

 

8.                                      Disability.

 

a.                                      If the Company or Holdings determines in
good faith that the Disability of Executive has occurred during the Term
(pursuant to the definition of Disability set forth below), either the Company
or Holdings may give to Executive written notice of its intention to terminate
Executive’s employment and this Agreement.  In such event, Executive’s
employment with the Company and Holdings and this Agreement shall terminate
effective on the date provided in such notice (the “Disability Effective
Date”).  If Executive’s employment is

 

6

--------------------------------------------------------------------------------


 

terminated by reason of his Disability, this Agreement shall terminate without
further obligations to Executive, except that the Company shall provide
Executive with the payment or provision of the Termination Payment, the Retiree
Benefits and the Other Benefits, including without limitation benefits under
such plans, programs, practices and policies relating to disability benefits, if
any, as are applicable to Executive on the Disability Effective Date, and any
rights of indemnification set forth in this Agreement.

 

b.                                      For purposes of this Agreement,
“Disability” shall mean: (i) a long-term disability entitling Executive to
receive benefits under the Company’s long-term disability plan as then in effect
or under Executive’s portable long-term disability insurance policy; or (ii) if
no such plan is then in effect or, in the case of the plan, the plan is in
effect but does not apply to Executive, then “Disability” shall be as defined
pursuant to Section 409A of the Code.  Under this Section 8, unless otherwise
required by law, the existence of a Disability shall be determined by the
Company or Holdings, only upon receipt of a written medical opinion from a
qualified physician selected by or acceptable to the Company or Holdings, as
applicable, and Executive.  In this circumstance, to the extent permitted by
law, Executive shall, if reasonably requested by the Company or Holdings, submit
to a physical examination by that qualified physician.

 

9.                                      Termination by the Company or Holdings
without Cause or by Executive for Good Reason.   If this Agreement and
Executive’s employment hereunder is terminated by the Company or Holdings
without Cause or by Executive for Good Reason (as defined below) prior to the
expiration of the Term (it being understood by the parties that termination by
death or Disability, which are addressed in Sections 7 and 8 above, shall not
constitute a termination without Cause), then Executive shall be entitled to the
following benefits upon the execution and effectiveness of the Release attached
hereto and made a part hereof (the “Release”).  For all purposes under Section 8
and this Section 9, any payments due to Executive solely as a result of a
termination of his employment that is not a “separation from service” shall be
postponed until the occurrence of a “separation from service” (or such earlier
permitted event) to the extent necessary to satisfy Section 409A of the Code.

 

a.                                      (i)                                    
Commencing on the 60th day after Executive’s termination of employment, but
contingent upon the execution and effectiveness of the Release attached hereto
prior to such date, and subject to Section 19(r) below, Executive shall be
entitled to:

 

(A)                               payment, in installments, ratably over
twenty-four (24) months after such date (the “Severance Period”) in accordance
with the Company’s normal payroll cycle and procedures, of an amount equal to
the greater of (X) $9.5 million and (Y) the product of (x) two (2) multiplied by
(y) the sum of (I) Executive’s Base Salary in effect as of the date of
termination, and (II) the average of the Annual Incentive Payments paid in
respect of the two fiscal years prior to the date of Executive’s termination of
employment (for the avoidance of doubt, the intrinsic value on the date of grant
of any Annual Incentive Payments made in the form of equity-based awards shall
be taken into account for these purposes) (such greater amount, the “Termination
Payment”); provided that in the

 

7

--------------------------------------------------------------------------------


 

event of Executive’s termination of employment by Executive for Good Reason as a
result of a Change of Control (within the meaning of Section 409A of the Code)
within two years following such Change of Control, the Termination Payment shall
be made in a lump sum cash payment;

 

(B)                               payment, in installments over the Severance
Period, in accordance with the Company’s normal payroll cycle and procedures, of
an amount equal to financial planning benefits for two years following his
termination of employment; and

 

(C)                               continuation of health insurance coverage in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), including medical and dental coverage and excess disability and life
insurance coverage during such COBRA period, in each case, on the same basis as
those benefits are generally made available to active Peer Executives.  The
Company’s portion of the cost of such coverage and the provision of the coverage
itself will be borne/provided by the Company in a manner that does not adversely
affect its medical plan or otherwise result in adverse tax consequences as
determined in its sole discretion.  Thereafter, the Company shall provide
Executive with health insurance, excess disability and life insurance coverage
that is reasonably comparable to the coverage provided to Peer Executives under
such policies at such time, under insurance policies issued by the
insurer(s) who then administer(s) or provide(s) the benefits under the
applicable plans until his death (the “Retiree Benefits”), to the extent that
the Company determines in its reasonable judgment that maintaining the Retiree
Benefits would not adversely affect its medical plan or the benefits paid
thereunder or would result in penalties under Public Health Service Act section
2716 (the “PHSA”) or related provisions of the Code or the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); provided, however, that, in
the event the Company determines in its reasonable judgment that maintaining the
Retiree Benefits would adversely affect its plan(s) or the benefits provided
thereunder or result in penalties under the PHSA, the Code, ERISA or any other
applicable law, then the Company may cease providing the Retiree Benefits to
Executive and in lieu thereof agrees to pay Executive, on the first business day
of each month, a monthly amount equal to the Company’s allocable portion of the
cost of such Retiree Benefits. The Retiree Benefits will be provided in a manner
exempt from or consistent with Code Section 409A, and to the extent such
payments are taxable to Executive, Executive shall be grossed up accordingly. 
Notwithstanding anything herein to the contrary, Executive’s right to the
Retiree Benefits shall terminate as of (i) the date on which

 

8

--------------------------------------------------------------------------------


 

reasonably comparable health insurance is made available to Executive by a
subsequent employer, including the Company, or through the employment of his
spouse, if any or (ii) if Executive’s employment with the Company was terminated
by Executive without Good Reason or due to Executive’s election not to extend
the Term, in each case, the date on which Executive commences any employment,
consulting, advisory, directorship, agency, promotional or independent
contractor arrangement with any person or Entity (as defined below).  For
purposes of the foregoing sentence, Executive is required to send written notice
of the terms and conditions of any subsequent employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement and the
corresponding benefits earned from any such employment and shall provide, or
cause to be provided, to the Company, in writing, correct, complete and timely
information concerning the same to the extent reasonably requested by the
Company.  Continued coverage under COBRA and the Retiree Benefits will be
subject to the terms of the relevant welfare plans and in accordance with the
Company’s policies applicable to similarly situated employees, as amended from
time to time.

 

(ii)                                  Except as otherwise provided for in this
clause (ii), on the 60th day after Executive’s termination of employment, to the
extent not theretofore paid or provided to Executive, Executive shall be
entitled to: (A) any other accrued but unpaid Base Salary to the date of
termination of employment; (B) any Annual Incentive Payments earned but unpaid
for fiscal years ended prior to the year in which the date of termination
occurs; (C) a pro rata portion of the Annual Incentive Payment, if any, for the
fiscal year in which the termination of employment occurs, equal to the product
of (x) the full Annual Incentive Payment amount that would otherwise be payable
in respect of such year if Executive had remained employed through such year, if
any, without any reduction due to individual performance factors, and (y) a
fraction, the numerator of which is equal to the number of days elapsed in such
fiscal year to the date of termination and the denominator of which is 365, with
such incentive payment amount to be paid in the calendar year following the year
in which Executive’s termination occurred at the time that the full Annual
Incentive Payment amount would have been paid had Executive’s employment not
been terminated, (D) to the extent applicable to Executive and to the extent
provided under the terms of the Severance/Change in Control Policy (as defined
below), if any outstanding cash incentive awards granted to Executive are
eligible to become fully vested and payable solely contingent upon Executive’s
continued employment hereunder and the passage of time, continued vesting of
such awards, with payment of such awards to be made in accordance with the
awards’ terms, notwithstanding Executive’s earlier termination of employment,
and (E) other amounts or accrued benefits required to be paid or provided or
which Executive is eligible to receive (whether on such 60th day or thereafter)
under any employee benefit plan, program, policy or practice or contract or
agreement of the Company (all of such other amounts and benefits referred to in
this Section 9(a)(ii) shall be referred to in this Agreement as the “Other
Benefits”).  For the

 

9

--------------------------------------------------------------------------------


 

avoidance of doubt, Executive shall not be a participant in that certain Company
Severance/Change in Control Policy as amended and restated effective as of
September 24, 2007 and amended by Amendment No. 1 thereto, as it may be further
amended from time to time (the “Severance/ Change in Control Policy”).

 

b.                                      In the event that there is an alleged
material breach by Executive of any continuing obligations under Sections 14 or
16 of this Agreement or the Release, any unpaid amounts under this Section 9
shall be suspended until such time as there has been a final determination made
by the appropriate tribunal that Executive is in fact materially breached any
provision of such section, at which time any right to further payment shall be
forfeited. The Company shall only implement a payment suspension following
written notice of such breach and providing Executive a period of at least 30
days following such written notice to cure the material breach.  Any payments or
reimbursements under this Section 9 shall not be deemed the continuation of
Executive’s employment for any purpose.  Except as specifically enumerated in
the Release, the Company’s payment obligations under this Section 9 will not
negate or reduce (i) any amounts otherwise due but not yet paid to Executive by
the Company, (ii) any other amounts payable to Executive outside this Agreement,
(iii) those benefits owed under any other plan or agreement covering Executive
which shall be governed by the terms of such plan or agreement or (iv) any
amounts due to Executive under his rights of indemnification hereunder or
otherwise.

 

c.                                       For purposes of this Agreement, “Good
Reason” shall mean, (i) the consummation of a Change of Control or, any of the
following without Executive’s consent:

 

(ii)                                  A reduction by the Company in Executive’s
Base Salary (other than a general reduction in Base Salary that does not exceed
five percent (5%) of Base Salary that affects all members of senior management
of the Company and its subsidiaries equally);

 

(iii)                               A relocation of Executive’s primary
workplace by more than fifty (50) miles from Executive’s current workplace
location;

 

(iv)                              A substantial reduction in or demotion of
Executive’s duties, responsibilities or title or a change in Executive’s
reporting responsibilities under this Agreement, so that he is no longer
required to report only to the Board; it being understood that if, following a
Change of Control, Executive ceases to remain Chief Executive Officer of the
entire operating entity that both comprises the business of the Company
immediately prior to a Change of Control and the business (or businesses) of the
entity (or entities) involved in such transaction, ceasing to serve as such will
be considered a substantial reduction in or demotion of Executive’s duties,
responsibilities or title or a change in Executive’s reporting responsibilities
under this Agreement; or

 

(v)                                 A material breach by the Company of this
Agreement;

 

provided that any of the events described in clauses (i), (ii), (iii), (iv) and
(v) of this Section 9(c) shall constitute Good Reason only if the Company fails
to cure such event within thirty (30) days after receipt from Executive of
written notice of the event which

 

10

--------------------------------------------------------------------------------


 

constitutes Good Reason;  provided, further, that Good Reason shall not include
any isolated, insubstantial and inadvertent failure by the Company that is not
in bad faith and is cured within ten (10) business days after Executive gives
the Company notice of such event; provided, further,  that any notice of
termination by Executive as a result of  “Good Reason” shall be given within
ninety (90) days after the initial occurrence of the condition giving rise to
“Good Reason” and termination for “Good Reason” occurs within 180 days after
such initial occurrence of the condition giving rise to “Good Reason.”

 

d.                                      Respecting all amounts due to Executive
under Section 8, Section 9 or Section 10, Executive shall not be obliged to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, nor shall
the amount of any payment hereunder be reduced by any compensation earned by
Executive as a result of employment by another employer, except as specifically
set forth in this Agreement.

 

10.                               Non-Renewal of Term; Resignation without Good
Reason.

 

a.                                      In the event the Company elects not to
extend the Term pursuant to Section 2, unless Executive’s employment is earlier
terminated pursuant to Section 6, 7, 8 or 9 of this Agreement, the expiration of
the Term and Executive’s termination of employment hereunder shall occur on the
close of business on the day immediately preceding the next scheduled Extension
Date and Executive shall be entitled to receive the payments and benefits
applicable to a termination of Executive’s employment without Cause pursuant to
Section 9, on the same terms and conditions as are applicable under Section 9. 
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 

b.                                      If this Agreement and Executive’s
employment hereunder is terminated by Executive without Good Reason, then the
expiration of the Term and Executive’s termination hereunder shall occur on the
close of business on the day provided by Executive as his last day of employment
(such date to be not less than thirty (30) days from such time as Executive
notifies the Company of his intention to resign without Good Reason), and
Executive shall be entitled to receive the Retiree Benefits (subject to the
terms and conditions set forth in Section 9(a)(i)(C)),  Base Salary through the
date of termination, any unreimbursed business expenses incurred in accordance
with Company policy, benefits under any plan or agreement covering Executive
which shall be governed by the terms of such plan or agreement, and any rights
of indemnification set forth in this Agreement. Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

11.                               No Disparaging Statement.  Executive and the
Company covenant and agree that they shall not engage in any communications
which shall disparage one another or interfere with their existing or
prospective business relationships.

 

12.                               Business Protection Provision Definitions.

 

a.                                      Preamble.  As a material inducement to
the Company and Holdings to enter into this Agreement, and in recognition of the
valuable experience, knowledge and proprietary

 

11

--------------------------------------------------------------------------------


 

information Executive has gained or will gain while employed, Executive agrees
to abide by and adhere to the business protection provisions in Sections 12, 13,
14, 15, 16, and 17 herein.

 

b.                                      Definitions.  For purposes of Sections
12, 13, 14, 15 and 16 herein:

 

(i)                                     “Competitive Position” shall mean any
employment, consulting, advisory, directorship, agency, promotional or
independent contractor arrangement between Executive and (x) any person or
Entity whose primary business directly competes with the primary business in
which the Company is engaged (i.e., the electronic commerce and payment
solutions business for merchants, financial institutions and card issuers),
including but not limited to such other similar businesses as Visa, Mastercard,
Discover, Western Union, Global Payments, Inc., Sun MicroSystems, Symantec,
Fidelity Nat’l Info Services, Vantiv, Affiliated Computer Services, and ADP or
(y) any person or Entity then attempting or planning to enter the electronic
commerce and payments solutions business as its primary business; provided in
the case of (x) or (y) that Executive is required to perform services on behalf
of or for the benefit of such person or Entity which are substantially similar
to the services Executive provided or directed at any time while employed by the
Company or any of its affiliates.

 

(ii)                                  “Confidential Information” shall mean the
proprietary or confidential data, information, documents or materials (whether
oral, written, electronic or otherwise) belonging to or pertaining to the
Company and Holdings, other than “Trade Secrets” (as defined below), which is of
tangible or intangible value to the Company and Holdings and the details of
which are not generally known to the competitors of the Company and Holdings. 
Confidential Information shall also include any items marked “CONFIDENTIAL” or
some similar designation or which are otherwise identified as being confidential
and which are not in the public domain (so long as any such information that is
in the public domain has not become in the public domain through the acts or
omissions of Executive).

 

(iii)                               “Entity” or “Entities” shall mean any
business, individual, partnership, joint venture, agency, governmental agency,
body or subdivision, association, firm, corporation, limited liability company
or other entity of any kind.

 

(iv)                              “Restricted Period” shall mean two (2) years
following Executive’s termination date in the event of (i) any termination prior
to the expiration of the Term or any extension thereof or (ii) the Company’s or
Holdings’ election not to extend the Term pursuant to Section 2 above.

 

(v)                                 “Territory” shall include those states in
which the Company or Holdings conducts its business at Executive’s termination
date or those states in which the Company or Holdings has specific and
demonstrable plans to conduct its business within six months of Executive’s
termination date.

 

(vi)                              “Trade Secrets” shall mean information or data
of or about the Company or Holdings, including, but not limited to, technical or
non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes,

 

12

--------------------------------------------------------------------------------


 

financial data, financial plans, product plans or lists of actual or potential
customers or suppliers that:  (A) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; (B) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy; and (C) includes any other information which is defined
as a “trade secret” under applicable law. Trade Secrets exclude any information
in the public domain so long as any such Trade Secrets that are in the public
domain have not become in the public domain through the acts or omissions of
Executive.

 

(vii)                           “Work Product” shall mean all tangible work
product, property, data, documentation, “know-how,” concepts or plans,
inventions, improvements, techniques and processes relating to the Company or
Holdings that were conceived, discovered, created, written, revised or developed
by Executive while employed by the Company or Holdings.

 

13.                               Nondisclosure:  Ownership of Proprietary
Property.

 

a.                                      In recognition of the Company’s and
Holdings’ need to protect its legitimate business interests, Executive hereby
covenants and agrees that, during the Term and thereafter (as described below),
Executive shall regard and treat Trade Secrets and Confidential Information as
strictly confidential and wholly-owned by the Company or Holdings, as
applicable, and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any Trade Secrets or Confidential Information to any person or
Entity for any purpose other than in accordance with Executive’s duties under
this Agreement or as required by applicable law. This provision shall apply
to each item constituting a Trade Secret at all times it remains a “trade
secret” under applicable law and shall apply to any Confidential Information,
during employment and for the Restricted Period thereafter.

 

b.                                      Executive shall exercise best efforts to
ensure the continued confidentiality of all Trade Secrets and Confidential
Information and shall immediately notify the Company or Holdings, as applicable,
of any unauthorized disclosure or use of any Trade Secrets or Confidential
Information of which Executive becomes aware.  At times mutually and reasonably
convenient, Executive shall assist the Company or Holdings, as applicable, to
the extent reasonably requested, in the protection or procurement of any
intellectual property protection or other rights in any of the Trade Secrets or
Confidential Information.  Executive shall be reimbursed for his time spent on
such assistance at such reasonable rates as are mutually agreed to by the
parties.

 

c.                                       All Work Product shall be owned
exclusively by the Company.  To the greatest extent possible, any Work Product
shall be deemed to be “work made for hire” (as defined in the Copyright Act, 17
U.S.C.A. § 101 et seq., as amended), and Executive hereby unconditionally and
irrevocably transfers and assigns to the Company all right, title and interest
Executive currently has or may have by operation of law or otherwise in or to
any Work Product, including, without limitation, all patents, copyrights,
trademarks (and the goodwill associated therewith),

 

13

--------------------------------------------------------------------------------


 

trade secrets, service marks (and the goodwill associated therewith) and other
intellectual property rights.  Executive agrees to execute and deliver to the
Company any transfers, assignments, documents or other instruments which the
Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product, and all associated intellectual property and other rights therein,
exclusively in the Company.

 

14.                               Non-Interference with Executives.  Through the
Term and thereafter throughout the Restricted Period, Executive will not, either
directly or indirectly, alone or in conjunction with any other person or
Entity:  actively recruit, solicit, attempt to solicit, induce or attempt to
induce any person who is an exempt executive of the Company or any of its
subsidiaries or affiliates to leave or cease such employment for any reason
whatsoever.  Notwithstanding the foregoing, neither a non-directed headhunter
nor general advertising not specifically targeted at the Company’s employees
shall violate the foregoing, nor shall serving as a reference upon request with
regard to an Entity with which he is not affiliated.

 

15.                               Non-Interference with Business Relationships.

 

a.                                      Executive acknowledges that, in the
course of employment, Executive will learn about the Company’s and Holdings’
business, services, materials, programs and products and the manner in which
they are developed, marketed, serviced and provided.  Executive knows and
acknowledges that the Company and Holdings have invested considerable time and
money in developing its products, vendor and other service provider
relationships and agreements, and marketing techniques and that those things are
unique and original.  Executive further acknowledges that the Company and
Holdings have a strong business reason to keep secret information relating to
the Company’s and Holdings’ business concepts, ideas, programs, plans and
processes, so as not to aid the Company’s and Holdings’ competitors. 
Accordingly, Executive acknowledges and agrees that the protection outlined in
(b) below is necessary and reasonable.

 

b.                                      During the Restricted Period, Executive
will not, on Executive’s own behalf or on behalf of any other person or Entity,
solicit, contact, call upon, or communicate with any person or entity or any
representative of any person or Entity who has a business relationship with the
Company or Holdings and with whom Executive had contact while employed, if such
contact or communication is reasonably likely to interfere with the Company’s or
Holdings’ business relationships or result in unfair competitive advantage over
the Company or Holdings.

 

16.                               Agreement Not to Work in Competitive Position.
Executive covenants and agrees not to accept, obtain or work in a Competitive
Position within the Territory for the Restricted Period.  Nothing in this
Section 16 shall prohibit Executive from being (i) a stockholder in a mutual
fund or a diversified investment company or (ii) an owner of not more than two
percent of the outstanding stock of any class of a corporation, any securities
of which are publicly traded, so long as Executive has no active participation
in the business of such corporation.

 

17.                               Acknowledgements Regarding Sections 12 — 16.

 

a.                                      Executive, the Company and Holdings
expressly covenant and agree that the

 

14

--------------------------------------------------------------------------------


 

scope, territorial, time and other restrictions contained in Sections 12 through
16 of this Agreement constitute the most reasonable and equitable restrictions
possible to protect the business interests of the Company and Holdings given:
(i) the business of the Company and Holdings; (ii) the competitive nature of the
Company’s industry; and (iii) that Executive’s skills are such that Executive
could easily find alternative, commensurate employment or consulting work in
Executive’s field which would not violate any of the provisions of this
Agreement.

 

b.                                      Executive acknowledges that the
compensation and benefits described in Sections 5 and 9 are also in
consideration of his covenants and agreements contained in Sections 12 through
16 hereof.

 

c.                                       Executive acknowledges and agrees that
a breach by Executive of the obligations set forth in Sections 12 through 16
will likely cause the Company and/or Holdings irreparable injury and that, in
such event, the Company and/or Holdings shall be entitled to seek injunctive
relief in addition to such other and further relief as may be proper.

 

d.                                      The parties agree that if, at any time,
a court of competent jurisdiction determines that any of the provisions of
Section 12 through 16 are unreasonable under New York law as to time or area or
both, the Company and/or Holdings shall be entitled to enforce this Agreement
for such period of time or within such area as may be determined reasonable by
such court.

 

18.                               Return of Materials.  Upon Executive’s
termination, Executive shall return to the Company all written, electronic,
recorded or graphic materials of any kind belonging or relating to the Company
or its affiliates, including any originals, copies and abstracts in Executive’s
possession or control.  Executive’s rolodex (or other tangible or electronic
address book), his financial, benefit and compensation records and files, and
his cellular telephone number are Executive’s personal property.

 

19.                               General Provisions.

 

a.                                      Amendment.  This Agreement may be
amended or modified only by a writing signed by the parties hereto.

 

b.                                      Binding Agreement.  This Agreement shall
inure to the benefit of and be binding upon Executive, his heirs and personal
representatives, and the Company and Holdings and their respective successors
and assigns.  In the event of Executive’s death prior to payment of all amounts
due to Executive under this Agreement, the remaining unpaid amounts shall be
paid to Executive’s estate as and when such amounts would have been paid to
Executive had he survived.

 

c.                                       Waiver Of Breach.  The waiver of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other breach.

 

d.                                      Indemnification.

 

(i)                                     The Company shall indemnify and hold
Executive harmless during his employment or service as a member of the Board (or
both) to the maximum extent and provided under and subject to the terms of the
Company’s charter and by-laws (as in

 

15

--------------------------------------------------------------------------------


 

effect as of the date hereof, subject to any across- the-board changes
applicable to senior executives of comparable stature to Executive) and
applicable law.  During the Term and for a term of six years thereafter, the
Company shall purchase and maintain, at its own expense, directors and officers
liability insurance providing coverage for Executive in the same amount as for
members of the Board in respect of acts and omissions of Executive in his
capacity as such or as a director of the Company and occurring during
Executive’s employment or service as a member of the Board (or both).

 

(ii)                                  Executive shall provide his reasonable
cooperation in connection with any proceeding (or any appeal from any
proceeding) referenced above, as well as any proceeding which relates to events
occurring during Executive’s employment hereunder.

 

e.                                       Unsecured General Creditor.  The
Company shall neither reserve nor specifically set aside funds for the payment
of its obligations under this Agreement, and such obligations shall be paid
solely from the general assets of the Company.

 

f.                                        No Effect On Other Arrangements.  It
is expressly understood and agreed that the payments made in accordance with
this Agreement are in addition to any other benefits or compensation to which
Executive may be entitled or for which Executive may be eligible.

 

g.                                       Tax Withholding.  There shall be
deducted from each payment under this Agreement the amount of any tax required
by any governmental authority to be withheld and paid over by the Company to
such governmental authority for the account of Executive.

 

h.                                      Section 280G.

 

(i)                                     The Company agrees that during the Term
of this Agreement and for a period of two years thereafter, the Company will
continue in effect for the benefit of Executive the provisions of Section 8 of
the Severance/ Change in Control Policy as such provisions exist on the date of
this Agreement.

 

(ii)                                  To the extent that the Company or Holdings
does not have any readily tradable public stock, and in the event that it shall
be determined that any right to receive the payments and/or other benefits under
this Agreement to or for the benefit of Executive (the “Payments”) in connection
with a future change in control, would not be deductible, in whole or part when
aggregated with any other right, payment or benefit to or for Executive under
all other agreements or benefit plans of the Company, by the Company or the
person making such payment or distribution or providing such right or benefit as
a result of Section 280G of Code, the Company shall use its commercially
reasonable best efforts to prepare and deliver to its stockholders the
disclosure required by Section 280G(b)(5)(B) of the Code with respect to the
Payments to obtain the approval of the Company’s stockholders in accordance with
Section 280G(b)(5)(B) of the Code and the regulation codified at 26 C.F.R.
§1.280G-1, and Executive shall use his reasonable best efforts to cooperate in
connection with such procedure (including, if required, executing a waiver of
any Payments to which he might otherwise be entitled that may be submitted for
approval to such stockholders).

 

16

--------------------------------------------------------------------------------


 

i.                                          Notices.

 

(i)                                     All notices and all other communications
provided for herein shall be in writing and delivered personally to the other
designated party, or mailed by certified or registered mail, return receipt
requested, or delivered by a recognized national overnight courier service, as
follows:

 

If to the Company to:

 

First Data Corporation

 

 

5565 Glenridge Connector, NE

 

 

Atlanta, GA 30342

 

 

Attention: General Counsel

 

 

 

If to Holdings to:

 

First Data Holdings, Inc.

 

 

5565 Glenridge Connector, NE

 

 

Atlanta, GA 30342

 

 

Attention: General Counsel

 

 

 

with a copy to:

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, NY 10017

 

 

Attention: Andrea K. Wahlquist, Esq.

 

 

 

If to Executive to:

 

(Last address of Executive on the payroll records of the Company unless
otherwise directed in writing by Executive)

 

 

 

with a copy to:

 

Cadwalader, Wickersham & Taft LLP

 

 

One World Financial Center

 

 

New York, NY 10281

 

 

Attention: Geoffrey W. Levin, Esq.

 

(ii)                                  All notices sent under this Agreement
shall be deemed given twenty-four (24) hours after sent by courier, seventy-two
(72) hours after sent by certified or registered mail and when delivered if by
personal delivery.

 

(iii)                               Any party hereto may change the address to
which notice is to be sent hereunder by written notice to the other parties in
accordance with the provisions of this Section.

 

j.                                         Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York (without giving effect to conflict of laws).

 

k.                                      Arbitration.  If any contest or dispute
arises among the parties with respect to this Agreement, such contest or dispute
shall be submitted to binding arbitration for resolution in New York, New York
in accordance with the rules and procedures of the Employment Dispute Resolution
Rules of the American Arbitration Association then in effect.  The Company and
Executive shall each bear 50% of the costs related to such arbitration.  If the
arbitrator determines that Executive is the prevailing party in the dispute,
then the Company shall

 

17

--------------------------------------------------------------------------------


 

reimburse Executive for his reasonable legal or other fees and expenses incurred
in such arbitration subject to and within ten days after his request for
reimbursement accompanied by evidence that the fees and expenses were incurred. 
Any reimbursement hereunder shall be paid to Executive promptly and in no event
later than the end of the year next following the date the expense was
incurred.  The decision of the arbitrator shall be final and binding upon all
parties hereto and shall be rendered pursuant to a written decision, which
contains a detailed recital of the arbitrator’s reasoning. Notwithstanding the
foregoing, Executive acknowledges and agrees that the Company, its subsidiaries
and any of their respective affiliates shall be entitled to injunctive or other
relief in order to enforce the covenant not to compete, covenant not to solicit
and/or confidentiality covenants as set forth in Sections 12 through 16 of this
Agreement.

 

l.                                          Entire Agreement.  This Agreement
contains the full and complete understanding of the parties hereto with respect
to the subject matter contained herein and, unless specifically provided herein,
this Agreement supersedes and replaces any prior agreement, either oral or
written, which Executive may have with the Company or Holdings that relates
generally to the same subject matter.    In the event of any inconsistency
between this Agreement and any other plan, program, practice of or agreement
with the Company, this Agreement shall control unless such other plan, program,
practice or agreement provides otherwise by specific reference to this
Section 19(l).

 

m.                                  Assignment.  This Agreement may not be
assigned by Executive, and any attempted assignment shall be null and void and
of no force or effect. All amounts otherwise due and owing to Executive
hereunder immediately prior to his death shall be paid to his estate in the
event that he dies before receipt thereof.

 

n.                                      Severability.  If any one or more of the
terms, provisions, covenants or restrictions of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect, and to
that end the provisions hereof shall be deemed severable.

 

o.                                      Survival.  The provisions of Sections 6,
7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 shall survive any termination
of Executive’s employment and any termination of this Agreement.

 

p.                                      Section Headings.  The Section headings
set forth herein are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement whatsoever.

 

q.                                      Voluntary Agreement.  Executive, the
Company and Holdings represent and agree that each has reviewed all aspects of
this Agreement, has carefully read and fully understands all provisions of this
Agreement, and is voluntarily entering into this Agreement.  Each party
represents and agrees that such party has had the opportunity to review any and
all aspects of this Agreement with legal, tax or other adviser(s) of such
party’s choice before executing this Agreement.

 

r.                                         Nonqualified Deferred Compensation
Omnibus Provision.  It is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is

 

18

--------------------------------------------------------------------------------


 

considered to be a deferral of compensation within the meaning of Section 409A
of the Code shall be paid and provided in a manner, and at such time and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for non-compliance. 
In connection with effecting such compliance with Section 409A of the Code, the
following shall apply:

 

(i)                                     Notwithstanding any other provision of
this Agreement, the Company is authorized to amend this Agreement, to void or
amend any election made by Executive under this Agreement and/or to delay the
payment of any monies and/or provision of any benefits in such manner as may be
necessary to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather
rules thereunder); provided, no such amendment shall be effective without
Executive’s consent to the extent reducing the economic value of the Agreement
to Executive (as determined on a pre-tax basis).

 

(ii)                                  Neither Executive nor the Company shall
take any action to accelerate or delay the payment of any monies and/or
provision of any benefits in any manner which would not be in compliance with
Section 409A of the Code (including any transition or grandfather
rules thereunder).  Notwithstanding the foregoing:

 

(A)                               Payment may be delayed for a reasonable period
in the event the payment is not administratively practical due to events beyond
the recipient’s control such as where the recipient is not competent to receive
the benefit payment, there is a dispute as to the amount due or the proper
recipient of such benefit payment, additional time is needed to calculate the
amount payable, or the payment would jeopardize the solvency of the Company; and

 

(B)                               Payments shall be delayed in the following
circumstances:  (1) where the Company reasonably anticipates that the payment
will violate the terms of a loan agreement to which the Company is a party and
that the violation would cause material harm to the Company; or (2) where the
Company reasonably anticipates that the payment will violate federal securities
laws or other applicable laws; provided that any payment delayed by operation of
this clause (B) will be made at the earliest date at which the Company
reasonably anticipates that the payment will not be limited or cause the
violations described;

 

Provided, such delay in payment shall occur only in a manner that satisfies the
requirements of Section 409A of the Code and regulations thereunder.

 

(iii)                               If at the time of any separation from
service Executive is a specified employee at a time in which the Company (or
successor) is a publicly traded corporation, within the meaning of
Section 409A(a)(2)(B)(i) of the Code and regulations thereunder, to the minimum
extent required to satisfy Section 409A(a)(2)(B)(i) of the Code and regulations
thereunder, any payment or provision of benefits to Executive in connection

 

19

--------------------------------------------------------------------------------


 

with his separation from service (as determined for purposes of Section 409A of
the Code) shall be postponed and paid in a lump sum on the first business day
following the date that is six months after Executive’s separation from service
(the “409A Deferral Period”), and the remaining payments due to be made in
installments or periodically after the 409A Deferral Period shall be made as
otherwise scheduled.  In the event benefits are required to be so postponed, any
such benefit may be provided during the 409A Deferral Period at Executive’s
expense, with Executive having a right to reimbursement from the Company
promptly after the 409A Deferral Period ends, and the balance of the benefits
shall be provided as otherwise scheduled.

 

(iv)                              If a “change of ownership or effective control
of the Company or of the ownership of a substantial portion of the assets of the
Company” under Section 280G of the Code (“280G CiC”) occurs which does not
constitute a change in ownership of the Company or in the ownership of a
substantial portion of the assets of the Company as provided in
Section 409A(a)(2)(A)(v) of the Code, then payment of any amount or provision of
any benefit payable pursuant to such 280G CiC under this Agreement which is
considered to be a deferral of  compensation subject to Section 409A of the Code
shall be postponed until another permissible payment event contained in
Section 409A of the Code occurs (e.g., death, disability, separation from
service from the Company and its affiliated companies as defined for purposes of
Section 409A of the Code), including any deferral of payment or provision of
benefits for the 409A Deferral Period as provided above.

 

(v)                                 References under this Agreement to
Executive’s termination of employment shall be deemed to refer to the date upon
which Executive has experienced a “separation from service” within the meaning
of Section 409A of the Code.  All payments made under this Agreement shall
constitute “separate payments” for purposes of Section 409A of the Code.  To the
extent any reimbursements or in-kind benefits due to Executive under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

 

s.                                        Legal Expenses. Executive shall be
entitled to be reimbursed by the Company for the reasonable legal fees and
expenses incurred in connection with negotiating and documenting this Agreement
and its Exhibits and related estate planning, subject to (x) receiving customary
back-up documentation regarding such fees and expenses and (y) an aggregate cap
of $100,000.  Reimbursement for such expenses shall be made within sixty (60)
days after receipt of documentation reasonably acceptable to the Company, but in
no event later than the last day of the taxable year following the taxable year
in which the expenses were incurred.

 

t.                                         Management Stockholder Matters. In
connection with Executive’s participation as a party to the Management
Stockholder’s Agreement applicable to stock purchased by, and equity awarded to
Executive, the following shall apply:

 

(i)                                     The Company shall recommend that the
Board extend to Executive “Piggyback Registration Rights” under the terms of the
Management Stockholder’s

 

20

--------------------------------------------------------------------------------


 

Agreement (all capitalized terms used in this Section 19(t) and not otherwise
defined in this Agreement shall be as defined in the Management Stockholder’s
Agreement);

 

(ii)                                  If a Change of Control (as defined in the
Management Stockholder’s Agreement) occurs within 180 days after the Repurchase
Calculation Date in connection with a Section 6(b) Call, the Fair Market Value
used to calculate the purchase price in connection with the exercise of a Call
Option shall be adjusted as a result of the Change of Control, such that the
Company shall pay Executive the excess, if any, of (x) the per share price paid
in respect of Common Stock in such Change of Control over (y) the applicable
aggregate purchase price used in the Call Option, multiplied by the number of
shares of Common Stock repurchased by the Company or Holdings under such Call
Option (whether purchased directly or through the Company’s payment in
cancellation for shares subject to Holdings stock options held by Executive);
and

 

(iii)                               For purposes of Section 23 of the Management
Stockholder’s Agreement, the post-termination provisions of this Agreement shall
be controlling and any determination as to whether Executive is in violation of
Section 23 of the Management Stockholder’s Agreement shall be by reference to
the post-termination provisions of this Agreement, except that
Section 23(c) shall continue to apply (and the reference to
Section 23(a) contained therein shall instead refer to Sections 12 through 16 of
this Agreement).

 

[Signature Page Follows This Page]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute this Agreement to be effective as of the
first date set forth above.

 

 

 

“COMPANY”

 

 

 

FIRST DATA CORPORATION

 

 

 

By:

/s/ Scott Nuttall

 

 

 

Its:

 

 

 

“HOLDINGS”

 

 

 

FIRST DATA HOLDINGS, INC.

 

 

 

By:

/s/ Scott Nuttall

 

 

 

Its:

 

 

 

 

 

“EXECUTIVE”

 

 

 

/s/ Frank Bisignano

 

Frank Bisignano

 

22

--------------------------------------------------------------------------------


 

Addendum to

Employment Agreement with Frank Bisignano

 

RELEASE AGREEMENT

 

THIS RELEASE (“Release”) is made and entered into by and between Frank Bisignano
(“Executive”) and FIRST DATA CORPORATION, and its successor or assigns
(“Company”).

 

WHEREAS, Executive, the Company and First Data Holdings, Inc. (“Holdings”) have
agreed that Executive’s employment with the Company and Holdings shall terminate
on                                       ;

 

WHEREAS, Executive, the Company and Holdings have previously entered into that
certain Employment Agreement, effective as of April 28, 2013 (the “Employment
Agreement”), in which the form of this Release is incorporated by reference;

 

WHEREAS, Executive, the Company and Holdings desire to delineate their
respective rights, duties and obligations attendant to such termination and
desire to reach an accord and satisfaction of all claims arising from
Executive’s employment, and termination of employment, with appropriate
releases, in accordance with the Agreement; and

 

WHEREAS, the Company desires to compensate Executive in accordance with the
Agreement for service Executive has provided and/or will provide for the Company
and Holdings;

 

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

 

1.                                      Claims Released Under This Agreement.

 

In exchange for receiving the benefits described in Section 9 of the Employment
Agreement (other than the Other Benefits), Executive hereby voluntarily and
irrevocably waives, releases, and forever discharges the Company and current or
former subsidiaries or affiliates of the Company and its subsidiaries, parents,
branches, predecessors, successors, assigns, officers, directors, trustees,
employees, members, partners, agents, stockholders, administrators,
representatives, attorneys, insurers or fiduciaries, past, present or future
(collectively, the “Releasees”) of and from any and all debts, obligations,
promises, covenants, agreements, contracts, endorsements, bonds, controversies,
suits, claims or causes of action known or unknown, suspected or unsuspected, of
every kind and nature whatsoever, including, but not limited to, those matters
arising or derivative from Executive’s employment with the Company and Holdings,
Executive’s separation from employment with the Company and Holdings, or
otherwise, which may heretofore have existed or which may now exist up to the
date of his execution of this Release (subject only to the section below
entitled “Claims Not Released Under This Agreement”, including but not limited
to:

 

a.                                      claims for violations of Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Fair
Labor Standards Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Equal Pay Act, the Family and Medical Leave Act, 42

 

1

--------------------------------------------------------------------------------


 

U.S.C. § 1981, the National Labor Relations Act, the Labor Management Relations
Act, Executive Order 11246, Executive Order 11141, the Rehabilitation Act of
1973, or the Employee Retirement Income Security Act of 1974;

 

b.                                      claims for violations of any other
federal or state statute or regulation or local ordinance;

 

c.                                       claims for lost or unpaid wages,
compensation, or benefits, defamation, intentional or negligent infliction of
emotional distress, assault, battery, wrongful or constructive discharge,
negligent hiring, retention or supervision, fraud, misrepresentation,
conversion, tortious interference, breach of contract, or breach of fiduciary
duty;

 

d.                                      claims to benefits under any bonus,
severance, workforce reduction, early retirement, outplacement, or any other
similar type plan sponsored by the Company (except for those benefits owed under
any other plan or agreement covering Executive which shall be governed by the
terms of such plan or agreement); or

 

e.                                       any other claims under state law
arising in tort or contract.

 

2.                                      Claims Not Released Under This
Agreement.

 

In signing this Release, Executive does not release any claims that may arise
under Section 9 or 10, as applies, Section 19(d) or Section 19(h) of the
Employment Agreement or the express terms of this Release or which may arise out
of events occurring after the date Executive executes this Release.  Executive
also does not release claims to benefits that Executive is already entitled to
receive under any other plan or agreement covering Executive based upon his
actual service with the Company which shall be governed by the terms of such
plan or agreement.  Nothing in this Release shall prohibit Executive from
engaging in activities required or protected under applicable law or from
communicating, either voluntarily or otherwise, with any governmental agency or
law enforcement official concerning any potential violation of the law.

 

3.                                      No Assignment of Claim.  Executive
represents that Executive has not assigned or transferred, or purported to
assign or transfer, any claims or any portion thereof or interest therein to any
party prior to the date of this Release.

 

4.                                      Compensation.  In accordance with the
Employment Agreement, the Company agrees to pay Executive or, if Executive
becomes eligible for payments under Section 5 and Section 9 of the Employment
Agreement but dies before receipt thereof, Executive’s spouse or estate, as the
case may be, the amount provided in Section 5 and Section 9 of the Employment
Agreement.

 

5.                                      No Disparaging Statement.  Except as
otherwise provided in Section 2 of this Release, and as privileged by law,
Executive and the Company covenant and agree that they shall not engage in any
communications with persons outside the Company which shall disparage one
another or interfere with their existing or prospective business relationships.

 

6.                                      No Admission Of Liability.  This Release
shall not in any way be construed as an admission by the Company or Executive of
any improper actions or liability whatsoever as to

 

2

--------------------------------------------------------------------------------


 

one another, and each specifically disclaims any liability to or improper
actions against the other or any other person.

 

7.                                      Voluntary Execution.  Executive
warrants, represents and agrees that Executive has been encouraged in writing to
seek advice regarding this Release from an attorney and tax advisor prior to
signing it; that this Release represents written notice to do so; that Executive
has been given the opportunity and sufficient time to seek such advice; and that
Executive fully understands the meaning and contents of this Release. Executive
further represents and warrants that Executive was not coerced, threatened or
otherwise forced to sign this Release, and that Executive’s signature appearing
hereinafter is voluntary and genuine.  EXECUTIVE UNDERSTANDS THAT EXECUTIVE
MAY TAKE UP TO TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO ENTER INTO THIS
RELEASE.

 

8.                                      Ability to Revoke Agreement.  EXECUTIVE
UNDERSTANDS THAT  THIS RELEASE MAY BE REVOKED BY EXECUTIVE BY NOTIFYING THE
COMPANY IN WRITING OF SUCH REVOCATION WITHIN SEVEN (7) DAYS OF EXECUTIVE’S
EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT EFFECTIVE UNTIL THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD.  SUCH REVOCATION MUST BE ACTUALLY
DELIVERED TO [NAME/ADDRESS] WITHIN SUCH SEVEN (7) DAY REVOCATION PERIOD. 
EXECUTIVE UNDERSTANDS THAT UPON THE EXPIRATION OF SUCH SEVEN (7) DAY PERIOD THIS
RELEASE WILL BE BINDING UPON EXECUTIVE AND EXECUTIVE’S HEIRS, ADMINISTRATORS,
REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE. IN
THE EVENT THAT EXECUTIVE REVOKES HIS EXECUTION OF THIS RELEASE IN ACCORDANCE
WITH ITS TERMS, THE COMPANY SHALL HAVE NO OBLIGATION WHATSOEVER TO MAKE ANY
PAYMENTS TO EXECUTIVE, OR PROVIDE ANY BENEFITS TO HIM, PURSUANT TO THE
EMPLOYMENT AGREEMENT AND WHICH ARE CONDITIONED UPON EXECUTIVE EXECUTING THIS
RELEASE.

 

3

--------------------------------------------------------------------------------


 

Acknowledged and Agreed To:

 

 

 

 

“COMPANY”

 

 

 

FIRST DATA CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

 

 

Date:

“EXECUTIVE”

 

 

 

 

 

 

 

 

Date

 

 

WITNESSED BY:

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

MANAGEMENT STOCKHOLDER’S AGREEMENT

 

This Management Stockholder’s Agreement (this “Agreement”) is entered into as of
[·], 2013 among First Data Holdings, Inc., a Delaware corporation (the
“Company”), New Omaha Holdings L.P., a Delaware limited partnership (“Parent”),
and the undersigned person (the “Management Stockholder”) (the Company, Parent
and the Management Stockholder being hereinafter collectively referred to as the
“Parties”). All capitalized terms not immediately defined are hereinafter
defined in Section 7(b) of this Agreement.

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of April 1, 2007
by and among Parent, Omaha Acquisition Corporation, a Delaware corporation and a
direct wholly owned subsidiary of Parent (“Merger Sub”), and First Data
Corporation, as the same may be amended (the “Merger Agreement”), and subject to
the terms and conditions set forth in the Merger Agreement, Merger Sub merged on
September 24, 2007 with and into First Data Corporation (the “Merger”), with
First Data Corporation surviving as a wholly owned subsidiary of the Company;

 

WHEREAS, in connection with the Merger, KKR 2006 Fund L.P. and its affiliated
investment funds and certain other co-investors (collectively, the “Investors”)
contributed certain funds to Parent in exchange for limited partnership units of
Parent;

 

WHEREAS, the Management Stockholder has been selected to (i) transfer cash to
the Company in exchange for shares of common stock of the Company (“Purchased
Stock”); (ii) receive options to purchase shares of common stock of the Company
(“Common Stock”) (together with any other options the Management Stockholder may
otherwise be granted in the future, the “Options”) and be eligible to receive
future incentive awards based on Common Stock, pursuant to the terms set forth
below and the terms of the 2007 Stock Incentive Plan for Key Employees of First
Data Corporation and its Affiliates, as amended from time to time (the “Option
Plan”) and the Stock Option Agreement dated as of [the date hereof], entered
into by and between the Company and the Management Stockholder (together with
any other option agreements entered into by the Management Stockholder and the
Company in the future, the “Stock Option Agreements”); (iii) receive Common
Stock pursuant to the terms of the Option Plan and as set forth below (“Granted
Stock”); and (iv) receive restricted stock units (“RSUs”) pursuant to the terms
set forth below, the terms of the Option Plan and the terms of the RSU Agreement
dated as of [the date hereof], entered into by and between the Company and the
Management Stockholder (together with any other RSU agreements entered into by
the Management Stockholder and the Company in the future, the “RSU Agreements”);
and

 

WHEREAS, this Agreement is one of several other agreements (“Other Management
Stockholders Agreements”) which have been or in the future will be entered into
between the Company and other individuals who are or will be key employees of
the Company or one of its subsidiaries (collectively, the “Other Management
Stockholders”).

 

NOW THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the Parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      Issuance of Purchased Stock; Granted
Stock; RSUs and Options.

 

a.                                      Subject to the terms and conditions
hereinafter set forth, the Management Stockholder hereby subscribes for and
shall purchase as of the date hereof, and the Company shall issue and deliver to
the Management Stockholder on such date, such number of shares of Purchased
Stock at a per share purchase price, in each case as may be set forth on
Schedule I.

 

b.                                      Subject to the terms and conditions
hereinafter set forth and as set forth in the Option Plan, as of [the date
hereof], the Company is granting to the Management Stockholder such number of
shares of Granted Stock as may be set forth on Schedule I.

 

c.                                       Subject to the terms and conditions
hereinafter set forth and as set forth in the Option Plan, as of [the date
hereof], the Company is granting to the Management Stockholder Options to
acquire such number of shares of Common Stock, and at such exercise price, as
set forth in such Management Stockholder’s Stock Option Agreement which the
Parties shall execute and deliver to each other copies of concurrently with the
issuance of such Options.

 

d.                                      Subject to the terms and conditions
hereinafter set forth and as set forth in the RSU Agreement, as of [the date
hereof], the Company is granting to the Management Stockholder RSUs as set forth
in such Management Stockholder’s RSU Agreement which the Parties shall execute
and deliver to each other copies of concurrently with the grant of such RSUs.

 

e.                                       The Company shall have no obligation to
sell any Purchased Stock to any person who (i) is a resident or citizen of a
state or other jurisdiction in which the sale of the Common Stock to him would
constitute a violation of the securities or “blue sky” laws of such jurisdiction
or (ii) is not an employee or director of the Company or its subsidiaries as of
the date of such proposed purchase.

 

2.                                      Management Stockholder’s
Representations, Warranties and Agreements.

 

a.                                      The Management Stockholder agrees and
acknowledges that he will not, directly or indirectly, offer, transfer, sell,
assign, pledge, hypothecate or otherwise dispose of (any of the foregoing acts
being referred to herein as a “transfer”) any shares of Purchased Stock,
Granted  Stock, Common Stock issuable upon settlement of RSUs or, at the time of
exercise, Common Stock issuable upon exercise of Options (“Option Stock”) and
any other Common Stock otherwise acquired and/or held by the Management
Stockholder Entities as of or after the date hereof, whether pursuant to the
exercise of Options, settlement of RSUs or otherwise (all such shares
collectively referred to as “Stock”), except as provided in this
Section 2(a) below and Section 3 hereof. If the Management Stockholder is an
Affiliate of the Company, the Management Stockholder also agrees and
acknowledges that he will not transfer any shares of Stock unless:

 

(i)                                     the transfer is pursuant to an effective
registration statement under the Securities Act of 1933, as amended, and the
rules and regulations in effect thereunder (the “Act”), and in compliance with
applicable provisions of state securities laws; or

 

2

--------------------------------------------------------------------------------


 

(ii)                                  counsel for the Management Stockholder
(which counsel shall be reasonably acceptable to the Company) shall have
furnished the Company with an opinion or other advice, reasonably satisfactory
in form and substance to the Company, that no such registration is required
because of the availability of an exemption from registration under the Act;
provided that such opinion of counsel or other advice shall not be required if
such transfer is pursuant to a Proposed Sale, as defined in the Sale
Participation Agreement and (B) if the Management Stockholder is a citizen or
resident of any country other than the United States, or the Management
Stockholder desires to effect any transfer in any such country, counsel for the
Management Stockholder (which counsel shall be reasonably satisfactory to the
Company) shall have furnished the Company with an opinion or other advice
reasonably satisfactory in form and substance to the Company to the effect that
such transfer will comply with the securities laws of such jurisdiction;
provided that such opinion of counsel or other advice shall not be required if
such transfer is pursuant to a Proposed Sale.

 

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers of Stock are deemed to be in compliance with the Act and
this Agreement (including without limitation any restrictions or prohibitions
herein), and no opinion or advice of counsel or other advisor is required in
connection therewith: (1) a transfer made pursuant to Section 3, 4, 5, 6 or 9
hereof, (2) a transfer (x) upon the death or Disability of the Management
Stockholder to the Management Stockholder’s Estate or (y) to the executors,
administrators, testamentary trustees, legatees, immediate family members or
beneficiaries of a person who has become a holder of Stock in accordance with
the terms of this Agreement; provided that it is expressly understood that any
such transferee shall be bound by the provisions of this Agreement, (3) a
transfer made after the date hereof in compliance with the federal securities
laws to a Management Stockholder’s Trust; provided that such transfer is made
expressly subject to this Agreement and that the transferee agrees in writing to
be bound by the terms and conditions hereof as a “Management Stockholder” with
respect to the representations and warranties and other obligations of this
Agreement; and provided further that it is expressly understood and agreed that
if such Management Stockholder’s Trust at any point includes any person or
entity other than the Management Stockholder, his spouse (or ex-spouse) or his
lineal descendants (including adopted children) such that it fails to meet the
definition thereof as set forth in Section 7(b) hereof, such transfer shall no
longer be deemed in compliance with this Agreement and shall be subject to
3(b) below, (4) a transfer of Stock made by the Management Stockholder to Other
Management Stockholders; provided that it is expressly understood that any such
transferee(s) shall be bound by the provisions of this Agreement (in addition to
the provisions set forth in an Other Management Stockholders Agreement to which
such Other Management Stockholders are a party), and (5) a transfer made by the
Management Stockholder, with the Board’s approval, to the Company or any
subsidiary of the Company.

 

b.                                      The certificate (or certificates)
representing the Stock, if any, shall bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION

 

3

--------------------------------------------------------------------------------


 

COMPLIES WITH THE PROVISIONS OF THE MANAGEMENT STOCKHOLDER’S AGREEMENT BETWEEN
FIRST DATA HOLDINGS, INC. (THE “COMPANY”) AND THE MANAGEMENT STOCKHOLDER NAMED
ON THE FACE HEREOF OR THE SALE PARTICIPATION AGREEMENT AMONG SUCH MANAGEMENT
STOCKHOLDER AND NEW OMAHA HOLDINGS, L.P., IN EACH CASE DATED AS
OF                          , 2013 (COPIES OF WHICH ARE ON FILE WITH THE
SECRETARY OF THE COMPANY) AND ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT
AND NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.”

 

c.                                       The Management Stockholder acknowledges
that he has been advised that (i) the shares of Stock are characterized as
“restricted securities” under the Act inasmuch as they are being acquired from
the Company in a transaction not involving a Public Offering and that under the
Act (including applicable regulations) the Stock may be resold without
registration under the Act only in certain limited circumstances, (ii) a
restrictive legend in the form heretofore set forth shall be placed on the
certificates (if any) representing the Stock and (iii) a notation shall be made
in the appropriate records of the Company indicating that the Stock is subject
to restrictions on transfer and appropriate stop transfer restrictions will be
issued to the Company’s transfer agent with respect to the Stock.

 

d.                                      If any shares of the Stock are to be
disposed of in accordance with Rule 144 under the Act or otherwise, the
Management Stockholder shall promptly notify the Company of such intended
disposition and shall deliver to the Company at or prior to the time of such
disposition such documentation as the Company may reasonably request in
connection with such sale and take any actions reasonably requested by the
Coordination Committee prior to any such sale (provided that such instructions
shall not have a disproportionate adverse impact on any Management Stockholder
vis-a-vis any other stockholders of the Company or limited partners of Parent)
and, in the case of a disposition pursuant to Rule 144, shall deliver to the
Company an executed copy of any notice on Form 144 required to be filed with the
SEC.

 

e.                                       The Management Stockholder agrees that,
if any shares of the Stock are offered to the public pursuant to an effective
registration statement under the Act (other than registration of securities
issued on Form S-8, S-4 or any successor or similar form), the Management
Stockholder will not effect any public sale or distribution of any shares of the
Stock not covered by such registration statement from the time of the receipt of
a notice from the Company that the Company has filed or imminently intends to
file such registration statement to, or within 180

 

4

--------------------------------------------------------------------------------


 

days (or such shorter period as may be consented to by the managing underwriter
or underwriters) in the case of the initial Public Offering and ninety (90) days
(or in an underwritten offering such shorter period as may be consented to by
the managing underwriter or underwriters, if any) in the case of any other
Public Offering after the effective date of such registration statement, unless
otherwise agreed to in writing by the Company, provided, however, in no event
shall the period during which the Management Stockholders shall be restricted
from selling under this paragraph (e) be longer than the period imposed upon the
Sponsors.

 

f.                                        The Management Stockholder represents
and warrants that (i) with respect to any Purchased Stock, Granted Stock, RSUs
and Options, the Management Stockholder has received and reviewed the available
information relating to such Purchased Stock, Granted Stock, RSUs and Options,
including having received and reviewed the documents related thereto, certain of
which documents set forth the rights, preferences and restrictions relating to
the RSUs and Options and the Stock underlying the RSUs and Options and (ii) the
Management Stockholder has been given the opportunity to obtain any additional
information or documents and to ask questions and receive answers about such
information, the Company and the business and prospects of the Company which the
Management Stockholder deems necessary to evaluate the merits and risks related
to the Management Stockholder’s investment in the Stock and to verify the
information contained in the information received as indicated in this
Section 2(f), and the Management Stockholder has relied solely on such
information.

 

g.                                       The Management Stockholder further
represents and warrants that (i) the Management Stockholder’s financial
condition is such that the Management Stockholder can afford to bear the
economic risk of holding the Stock for an indefinite period of time and has
adequate means for providing for the Management Stockholder’s current needs and
personal contingencies, (ii) the Management Stockholder can afford to suffer a
complete loss of his investment in the Stock, (iii) the Management Stockholder
understands and has taken cognizance of all risk factors related to the purchase
of the Stock, (iv) the Management Stockholder’s knowledge and experience in
financial and business matters are such that the Management Stockholder is
capable of evaluating the merits and risks of the Management Stockholder’s
purchase of the Stock as contemplated by this Agreement, (v) with respect to the
Purchased Stock, such Purchased Stock is being acquired by the Management
Stockholder for his own account, not as nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of the Act, and the
Management Stockholder has no present intention of selling or otherwise
distributing the Purchased Stock in violation of the Act, and (vi) the
Management Stockholder is an “accredited investor” within the meaning of
Rule 501(a) under the Act.

 

3.                                      Transferability of Stock.

 

a.                                      The Management Stockholder agrees that
he will not transfer any shares of Stock at any time during the period
commencing on the date hereof and ending on the fifth anniversary of the
Effective Date; provided, however, the Management Stockholder may transfer
shares of Stock during such time pursuant to one of the following exceptions:
(i) transfers permitted by Section 5 or 6; (ii) transfers permitted by clauses
(2), (3), (4) and (5) of Section 2(a); (iii) a sale of shares of Common Stock
pursuant to an effective registration statement under the Act filed by the
Company upon the proper exercise of registration rights of such Management
Stockholder

 

5

--------------------------------------------------------------------------------


 

under Section 9 (excluding any registration on Form S-8, S-4 or any successor or
similar form); (iv) transfers permitted pursuant to the Sale Participation
Agreement (as defined in Section 7(b)); (v) transfers permitted by the Board or
(vi) transfers to Parent or its designee (any such exception, a “Permitted
Transfer”); provided, further, that following the consummation of a Qualified
Public Offering, if the Selling Entities (as defined in the Sale Participation
Agreement) transfer, directly or indirectly, for cash or any other consideration
any shares of Common Stock owned by any such Selling Entity (other than pursuant
to the Registration Rights Agreement), the Management Stockholder shall be
entitled to transfer (without giving effect to any restrictions included herein)
a number of shares of Common Stock that the Management Stockholder would have
been able to transfer in such sale pursuant to Section 2 of the Sale
Participation Agreement had it occurred prior to a Qualified Public Offering but
treating all unexercisable Options, to the extent such Options would have become
exercisable as a result of the consummation of the sale, as exercisable. In
addition, during the period commencing on the fifth anniversary of the Effective
Date through the earlier of a Change of Control or consummation of a Qualified
Public Offering, the Management Stockholder may only transfer shares of Stock in
compliance with Section 4 or pursuant to the Sale Participation Agreement.

 

b.                                      No transfer of any such shares in
violation hereof shall be made or recorded on the books of the Company and any
such transfer shall be void ab initio and of no effect.

 

c.                                       Notwithstanding anything to the
contrary herein, Parent may, at any time and from time to time, waive the
restrictions on transfers contained in Section 3(a), whether such waiver is made
prior to or after the transferee has effected or committed to effect the
transfer, or has notified the Investors of such transfer or commitment to
transfer. Any transfers made pursuant to such waiver or which are later made
subject to such a waiver shall, as of the date of the waiver and at all times
thereafter, not be deemed to violate any applicable restrictions on transfers
contained in this Agreement.

 

4.                                      Right of First Refusal.

 

a.                                      If, at any time after the fifth
anniversary of the Effective Date and prior to the earlier to occur of a Change
of Control or consummation of a Qualified Public Offering, the Management
Stockholder proposes to transfer any or all of the Management Stockholder’s
Stock to a third party (any such third party, the “ROFR Transferee”) (other than
any transfer pursuant to clauses (1), (2), (3), (4) or (5) of Section 2(a), to
the extent made to a third party), the Management Stockholder shall notify the
Company in writing of the Management Stockholder’s intention to transfer such
Stock (such written notice, a “ROFR Notice”). The ROFR Notice shall include a
true and correct description of the number of shares of Stock to be transferred
and the material terms of such proposed transfer and a copy of any proposed
documentation to be entered into with any ROFR Transferee in respect of such
transfer) and shall contain an irrevocable offer to sell such Stock to the
Company or its designees (as provided below) (in the manner set forth below) at
a purchase price equal to the minimum price at which the Management Stockholder
proposes to transfer such Stock to any ROFR Transferee and on substantially the
same terms and conditions as the proposed transfer. At any time within twenty
(20) days after the date of the receipt by the Company of the ROFR Notice, the
Company shall have the right and option to purchase, or to arrange for a
subsidiary, third party or Affiliate to

 

6

--------------------------------------------------------------------------------


 

purchase, all (but not less than all) of the shares of Stock proposed to be
transferred to a ROFR Transferee, pursuant to Section 4(b).

 

b.                                      The Company shall have the right and
option to purchase, or to arrange for a subsidiary, third party or Affiliate to
purchase, all of the shares of Stock proposed to be transferred to any ROFR
Transferee at a purchase price equal to the minimum price at which the
Management Stockholder proposes to transfer such Stock to any ROFR Transferee
and otherwise on substantially the same terms and conditions as the proposed
transfer (or, if the proposed transfer to any ROFR Transferee includes any
consideration other than cash, then at the sole option of the Company, at the
equivalent all cash price, determined in good faith by the Board), by delivering
(i) a certified bank check or checks in the appropriate amount (or by wire
transfer of immediately available funds, if the Management Stockholder Entities
provide to the Company wire transfer instructions) and/or (ii) if the proposed
transfer to any ROFR Transferee includes any consideration other than cash, any
such non-cash consideration to be paid to the Management Stockholder at the
principal office of the Company against delivery of certificates or other
instruments representing the shares of Stock so purchased, appropriately
endorsed by the Management Stockholder. If at the end of the 20-day period, the
Company has not tendered (or caused to be tendered) the purchase price for such
shares in the manner set forth above, the Management Stockholder may, during the
succeeding 60-day period, sell not less than all of the shares of Stock proposed
to be transferred to any ROFR Transferee (subject to compliance with the other
terms of this Agreement) on terms no less favorable to the Management
Stockholder than those contained in the ROFR Notice. Promptly after such sale,
the Management Stockholder shall notify the Company of the consummation thereof
and shall furnish such evidence of the completion and time of completion of such
sale and of the terms thereof as may reasonably be requested by the Company. If,
at the end of sixty (60) days following the expiration of the 20-day period
during which the Company is entitled hereunder to purchase the Stock, the
Management Stockholder has not completed the sale of such shares of the Stock as
aforesaid, all of the restrictions on sale, transfer or assignment contained in
this Agreement shall again be in effect with respect to such shares of the
Stock.

 

c.                                       Notwithstanding anything in this
Agreement to the contrary, this Section 4 shall terminate and be of no further
force or effect upon the earlier of occurrence of a Change in Control or a
Qualified Public Offering.

 

5.                                      The Management Stockholder’s Right to
Resell Stock and Options to the Company.

 

a.                                      Except as otherwise provided herein, and
subject to Section 6(b), if the Management Stockholder’s employment with the
Company (or, if applicable, any of its subsidiaries or Affiliates) terminates as
a result of the death or Disability of the Management Stockholder, then the
applicable Management Stockholder Entity, shall, until the later of (x) 365 days
following the date of such termination due to death or Disability or (y) if the
Company has declared an Event has occurred, 30 days following the date on which
the Management Stockholder receives notice that an Event no longer exists (the
“Put Period”), have the right to:

 

(i)                                     With respect to Stock, sell to the
Company, and the Company shall be required to purchase, on one occasion, all of
the shares of Stock then held by the

 

7

--------------------------------------------------------------------------------


 

applicable Management Stockholder Entities at a per share price equal to Fair
Market Value on the Repurchase Calculation Date (the “Section 5 Repurchase
Price”); and

 

(ii)                                  With respect to any outstanding vested
Options, sell to the Company, and the Company shall be required to purchase, on
one occasion, all of the then vested Options then held by the applicable
Management Stockholder Entities for an amount equal to the product of (x) the
excess, if any, of the Section 5 Repurchase Price over the Option Exercise Price
and (y) the number of Exercisable Option Shares, which Options shall be
terminated in exchange for such payment. In the event the Management Stockholder
Entity elects to sell under this Section 5(a)(ii) and the foregoing Option
Excess Price is zero or a negative number, all outstanding exercisable Options
granted to the Management Stockholder shall be automatically terminated without
any payment in respect thereof. In addition, and for the avoidance of doubt,
upon termination of employment as a result of death or Disability all unvested
Options shall be terminated and cancelled without any payment therefor.

 

b.                                      In the event the applicable Management
Stockholder Entities intend to exercise their rights pursuant to Section 5(a),
such Management Stockholder Entities shall send written notice to the Company,
at any time during the Put Period, of their intention to sell shares of Stock in
exchange for the payment referred to in Section 5(a)(i) and/or to sell such
Options in exchange for the payment referred to in Section 5(a)(ii) (as the case
may be) and shall indicate the number of shares of Stock to be sold and the
number of Options (based on the number of Exercisable Option Shares) to be sold
with payment in respect thereof (the “Redemption Notice”). The completion of the
purchases shall take place at the principal office of the Company on no later
than the twentieth business day (such date to be determined by the Company)
after the giving of the Redemption Notice. The applicable Repurchase Price
(including any payment with respect to the Options as described above) shall be
paid by delivery to the applicable Management Stockholder Entities, at the
option of the Company, of a certified bank check or checks in the appropriate
amount payable to the order of each of the applicable Management Stockholder
Entities (or by wire transfer of immediately available funds, if the Management
Stockholder Entities provide to the Company wire transfer instructions) against
delivery of certificates or other instruments representing the Stock so
purchased and appropriate documents cancelling the Options so terminated
appropriately endorsed or executed by the applicable Management Stockholder
Entities or any duly authorized representative.

 

c.                                       Notwithstanding anything in this
Section 5 to the contrary, if (i) there exists and is continuing a default or an
event of default on the part of the Company or any subsidiary of the Company
under any loan, guarantee or other agreement under which the Company or any
subsidiary of the Company has borrowed money or if the repurchase referred to in
Section 5(a) (or Section 6 below, as the case may be) would result in a default
or an event of default on the part of the Company or any affiliate of the
Company under any such agreement; (ii) a repurchase would reasonably be expected
to be prohibited by the Delaware General Corporation Law (“DGCL”) or any federal
or state securities laws or regulations (or if the Company reincorporates in
another state, the business corporation law of such state) or (iii) a repurchase
would materially impair the cash flow of the Company, (each such occurrence
being an “Event”), the Company shall not be obligated to repurchase for cash any
of the Stock or the Options from the applicable Management Stockholder Entities
to the extent it would cause any such default, materially

 

8

--------------------------------------------------------------------------------


 

impair cash flow or would be so prohibited by the Event for cash but instead,
with respect to such portion with respect to which cash settlement is
prohibited, may satisfy its obligations with respect to the Management
Stockholder Entities’ exercise of their rights under Section 5(a) by delivering
to the applicable Management Stockholder Entity a note with a principal amount
equal to the amount payable under this Section 5 that was not paid in cash,
having terms acceptable to the Company’s (and its Affiliate’s, as applicable)
lenders and permitted under the Company’s (and its Affiliate’s, as applicable)
debt instruments but which in any event (i) shall be mandatorily repayable
promptly and to the extent that an Event no longer prohibits the payment of cash
to the applicable Management Stockholder Entity pursuant to this Agreement; and
(ii) shall bear interest at a rate equal to the effective rate of interest in
respect of the Company’s U.S. dollar-denominated subordinated public debt
securities (including any original issue discount). Notwithstanding the
foregoing and subject to Section 5(d), if an Event exists and is continuing for
ninety (90) days after the date of the Redemption Notice, the Management
Stockholder Entities shall be permitted by written notice to rescind any
Redemption Notice with respect to that portion of the Stock and Options
repurchased by the Company from the Management Stockholder Entities pursuant to
this Section 5 with the note described in the foregoing sentence, and such
repurchase shall be rescinded; provided that, upon such rescission, such note
shall be immediately canceled without any action on the part of the Company or
the Management Stockholder Entities, and notwithstanding anything herein or in
such note to the contrary, the Company shall have no obligation to pay any
amounts of principal or interest thereunder.

 

d.                                      Notwithstanding anything in this
Agreement to the contrary, except for any payment obligation of the Company
which has arisen prior to the occurrence of a Change in Control, Section 5 shall
terminate and be of no further force or effect upon the occurrence of such
Change in Control.

 

6.                                      The Company’s Option to Purchase Stock
and Options of the Management Stockholder Upon Certain Terminations of
Employment.

 

a.                                      Termination for Cause by the Company and
other Call Events. If the Management Stockholder’s active employment with the
Company (or, if applicable, its subsidiaries or Affiliates) is terminated by the
Company (or, if applicable, its subsidiaries or affiliates) for Cause or
(ii) the Management Stockholder Entities effect a transfer of Stock (or Options
or RSUs) that is prohibited under this Agreement (or the Stock Option Agreements
or RSU Agreements, as applicable), after notice from the Company of such
impermissible transfer and a reasonable opportunity to cure such transfer which
is not so cured (each event described above, a “Section 6(a) Call Event”), then:

 

(i)                                     With respect to Stock, the Company may
purchase, on one occasion, all or any portion of the shares of Stock then held
by the applicable Management Stockholder Entities at a per share purchase price
equal to the lesser of (x) the applicable price, if any, paid by such Management
Stockholder Entities for such Stock and (y) the Fair Market Value on the
Repurchase Calculation Date; and

 

(ii)                                  With respect to all Options, all
outstanding Options, whether vested or unvested, shall be automatically
terminated without any payment in respect thereof upon the occurrence of the
Section 6(a) Call Event.

 

9

--------------------------------------------------------------------------------


 

b.                                      Termination without Cause by the Company
(other than due to his death or Disability),Termination by the Management
Stockholder with Good Reason and Termination for Death or Disability. If the
Management Stockholder’s active employment with the Company (or, if applicable,
its subsidiaries or Affiliates) is terminated (i) by the Company (or, if
applicable, its subsidiaries or Affiliates) without Cause (other than due to his
death or Disability), (ii) by the Management Stockholder with Good Reason or
(iii) as a result of the death or Disability of the Management Stockholder
(each, a “Section 6(b) Call Event”) then:

 

(i)                                     With respect to Stock, the Company may
purchase, on one occasion, all or any portion of the shares of such Stock then
held by the applicable Management Stockholder Entities at a per share purchase
price equal to Fair Market Value on the Repurchase Calculation Date;

 

(ii)                                  With respect to any outstanding vested
Options, the Company may purchase, on one occasion, all or any portion of the
exercisable vested Options held by the applicable Management Stockholder
Entities for an amount equal to the product of (x) the excess, if any, of the
Fair Market Value on the Repurchase Calculation Date over the Option Exercise
Price and (y) the number of Exercisable Option Shares (solely relating to the
vested Options), which vested Options shall be terminated in exchange for such
payment. In the event the Company elects to repurchase under this
Section 6(b)(ii) and the foregoing Option Excess Price is zero or a negative
number, all outstanding exercisable vested Options shall be automatically
terminated without any payment in respect thereof; and

 

(iii)                               With respect to unvested Options, all
outstanding unvested Options shall automatically be terminated without any
payment in respect thereof.

 

c.                                       Termination by the Management
Stockholder without Good Reason. If the Management Stockholder’s employment with
the Company (or, if applicable, its subsidiaries or Affiliates) is terminated by
the Management Stockholder without Good Reason (a “Section 6(c) Call Event”),
then:

 

(i)                                     With respect to Stock, the Company may
purchase, on one occasion, all or any portion of the shares of such Stock then
held by the applicable Management Stockholder Entities at a per share purchase
price equal to, (1) if the Management Stockholder is not in violation of any of
the provisions of Sections 12-17 of the Employment Agreement on the date that
the Repurchase Notice is sent, the Fair Market Value on the Repurchase
Calculation Date or (2) if the Management Stockholder is in violation of any of
the provisions of Sections 12-17 of the Employment Agreement on the date that
the Repurchase Notice is sent, the lesser of (x) the applicable price paid by
such Management Stockholder Entities for such Stock and (y) the Fair Market
Value on the Repurchase Calculation Date; and

 

(ii)                                  With respect to Common Stock issuable upon
exercise of the Options, the Company may purchase, on one occasion, all or any
portion of such shares of Stock then held by the applicable Management
Stockholder Entities at a per share purchase price equal to the lesser of
(x) the applicable price, if any, paid by such Management

 

10

--------------------------------------------------------------------------------


 

Stockholder Entities for such Stock and (y) the Fair Market Value on the
Repurchase Calculation Date.

 

d.                                      Call Notice. The Company shall have a
period (the “Call Period”) of one hundred eighty (180) days from the date of any
Call Event (or, if later, with respect to a Section 6(a) Call Event, the date
after discovery of, and the applicable cure period for, an impermissible
transfer constituting a Section 6(a) Call Event) in which to give notice in
writing to the Management Stockholder of its election to exercise its rights and
obligations pursuant to this Section 6 (“Repurchase Notice”). The completion of
the purchases pursuant to the foregoing shall take place at the principal office
of the Company no later than the fifteenth business day after the giving of the
Repurchase Notice. The applicable Repurchase Price (including any payment with
respect to the Options as described in this Section 6) shall be paid by delivery
to the applicable Management Stockholder Entities of a certified bank check or
checks in the appropriate amount payable to the order of each of the applicable
Management Stockholder Entities (or by wire transfer of immediately available
funds, if the Management Stockholder Entities provide to the Company wire
transfer instructions) against delivery of certificates or other instruments
representing the Stock so purchased and appropriate documents canceling the
Options so terminated, appropriately endorsed or executed by the applicable
Management Stockholder Entities or any duly authorized representative.

 

e.                                       Use of Note to Satisfy Call Payment.
Notwithstanding any other provision of this Section 6 to the contrary, if there
exists and is continuing any Event, the Company will, to the extent it has
exercised its rights to purchase Stock or Options pursuant to this Section 6, in
order to complete the purchase of any Stock or Options pursuant to this
Section 6, deliver to the applicable Management Stockholder Entities (i) a cash
payment for any amounts payable pursuant to this Section 6 that would not cause
an Event and (ii) a note having the same terms as that provided in
Section 5(c) above with a principal amount equal to the amount payable but not
paid in cash pursuant to this Section 6 due to the Event. Notwithstanding the
foregoing, if an Event exists and is continuing for ninety (90) days from the
date of the Section 6(b) Call Event, the Management Stockholder Entities shall
be permitted by written notice to cause the Company to rescind any Repurchase
Notice with respect to that portion of the Stock and Options repurchased by the
Company from the Management Stockholder Entities pursuant to this Section 6 with
the note described in the foregoing sentence; provided that, upon such
rescission, such repurchase shall be immediately rescinded and such note shall
be immediately canceled without any action on the part of the Company or the
Management Stockholder Entities and, notwithstanding anything herein or in such
note to the contrary, the Company shall have no obligation to pay any amounts of
principal or interest thereunder.

 

f.                                        Effect of Change in Control.
Notwithstanding anything in this Agreement to the contrary, except for any
payment obligation of the Company which has arisen prior to the occurrence of a
Change in Control, this Section 6 shall terminate and be of no further force or
effect upon the occurrence of such Change in Control.

 

7.                                      Adjustment of Repurchase Price;
Definitions.

 

a.                                      Adjustment of Repurchase Price. In
determining the applicable repurchase price of the Stock and Options, as
provided for in Sections 5 and 6 above, appropriate adjustments

 

11

--------------------------------------------------------------------------------


 

shall be made for any stock dividends, splits, combinations, recapitalizations
or any other adjustment in the number of outstanding shares of Stock in order to
maintain, as nearly as practicable, the intended operation of the provisions of
Sections 5 and 6.

 

b.                                      Definitions. All capitalized terms used
in this Agreement and not defined herein shall have such meaning as such terms
are defined in the Option Plan. Terms used herein and as listed below shall be
defined as follows:

 

“Act” shall have the meaning set forth in Section 2(a)(i) hereof.

 

“Affiliate” means with respect to any Person, any entity directly or indirectly
controlling, controlled by or under common control with such Person.

 

“Agreement” shall have the meaning set forth in the introductory paragraph.

 

“Board” shall mean the board of directors of the Company.

 

“Call Events” shall mean, collectively, Section 6(a) Call Events,
Section 6(b) Call Events and Section 6(c) Call Events.

 

“Call Notice” shall have the meaning set forth in Section 6(d) hereof.

 

“Call Period” shall have the meaning set forth in Section 6(d) hereof.

 

“Cause” shall have the meaning ascribed to it in any employment agreement
between the Management Stockholder and the Company or any of its Affiliates.

 

“Change of Control” means in one or a series of transactions, (i) the sale of
all or substantially all of the assets of New Omaha Holdings, L.P. or the
Company or First Data Corporation to any Person (or group of Persons acting in
concert), other than to (x) investment funds affiliated with Kohlberg Kravis
Roberts & Co. L.P. (together, the “Sponsor”), any other investor in respect of
whom the Sponsor has the power to direct such investor’s vote with respect to
the Company’s Common Stock or other equity securities (each an “Investor” and
together with the Sponsor, the “Sponsor Group”) or their respective Affiliates
or (y) any employee benefit plan (or trust forming a part thereof) maintained by
the Company, the Sponsor Group or their respective Affiliates or other Person of
which a majority of its voting power or other equity securities is owned,
directly or indirectly, by the Company, the Sponsor Group or their respective
Affiliates; or (ii) a merger, recapitalization or other sale by the Sponsor or
its Affiliates (other than through a Public Offering) of Common Stock or other
voting securities of the Company that results in more than 50% of the Common
Stock or other voting securities of the Company (or any resulting company after
a merger) owned, directly or indirectly, by the Sponsor after September 24,
2007, no longer being so owned by the Sponsor; and, (iii) in any event of clause
(i) or (ii) above, such transaction results in any Person (or group of Persons
acting in concert) having the ability to elect more members of the Board than
the Sponsor Group; provided, however, that following an event described in
clause (i), a liquidation of, or the declaration of an extraordinary dividend
by, the Company or First Data Corporation (or any successor entities) shall also
constitute a Change in Control.

 

“Common Stock” shall mean the common stock of the Company.

 

“Company” shall have the meaning set forth in the introductory paragraph.

 

12

--------------------------------------------------------------------------------


 

“Confidential Information” shall mean all non-public information concerning
trade secret, know-how, software, developments, inventions, processes,
technology, designs, the financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing, and other non-public, proprietary, and confidential
information of the Restricted Group, excluding any such non-public information
that (i) is required by court or administrative order to be disclosed or
(ii) becomes generally available to the public other than as a result of a
disclosure or failure to safeguard in violation of Section 23.

 

“Controlled by” means with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the affairs of such
Person.

 

“Coordination Committee” shall have the meaning set forth in the Partnership
Agreement.

 

“Custody Agreement and Power of Attorney” shall have the meaning set forth in
Section 9(e) hereof.

 

“DGCL” shall have the meaning set forth in Section 5(c) hereof

 

“Disability” shall mean “Disability” as such term is defined in any employment
agreement between the Management Stockholder and the Company or any of its
Subsidiaries, or, if there is no such employment agreement, shall mean
“Disability” as defined in the Stock Option Agreement.

 

“Effective Date” shall mean April 29, 2013.

 

“Event” shall have the meaning set forth in Section 5(c) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor section thereto).

 

“Exercisable Option Shares” shall mean the shares of Common Stock that, at the
time that a Redemption Notice or Repurchase Notice is delivered (as applicable),
could be purchased by the Management Stockholder upon exercise of his or her
outstanding and exercisable Options.

 

“Fair Market Value” shall mean the fair market value of one share of Common
Stock on any given date, as determined reasonably and in good faith by the Board
after consultation with an independent valuation expert, determined without
regard to any discount for minority interest and transfer restrictions imposed
on the Common Stock of the Management Stockholder Entities; provided that, in
the event that the Board has not received an independent valuation of the
Company in the six months prior to the determination of Fair Market Value, the
Management Stockholder shall have the right to demand that the Board receive
such independent valuation prior to the determination of Fair Market Value. If
the Management Stockholder disagrees with the Board’s determination, the
Management Stockholder may require the Company to retain an investment banker or
accounting firm to determine the Fair Market Value.  The Company

 

13

--------------------------------------------------------------------------------


 

will bear the cost of such appraisal, unless the appraised value is 110% or less
of the Board’s determination of the Fair Market Value, in which case the
Management Stockholder will bear the cost of such appraisal.

 

“Good Reason” shall have the meaning ascribed to it any employment agreement
between the Management Stockholder and the Company or any of its subsidiaries or
Affiliates.

 

“Group” shall mean “group,” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act.

 

“Granted Stock” shall have the meaning set forth in the third “whereas”
paragraph.

 

“Investors” shall have the meaning set forth in the second “whereas” paragraph.

 

“Management Stockholder” shall have the meaning set forth in the introductory
paragraph.

 

“Management Stockholder Entities” shall mean the Management Stockholder’s Trust,
the Management Stockholder and the Management Stockholder’s Estate,
collectively.

 

“Management Stockholder’s Estate” shall mean the conservators, guardians,
executors, administrators, testamentary trustees, legatees or beneficiaries of
the Management Stockholder.

 

“Management Stockholder’s Trust” shall mean a partnership, limited liability
company, corporation, trust, private foundation or custodianship, the
beneficiaries of which may include only the Management Stockholder, his or her
spouse (or ex-spouse) or his or her lineal descendants (including adopted) or,
if at any time after any such transfer there shall be no then living spouse or
lineal descendants, then to the ultimate beneficiaries of any such trust or to
the estate of a deceased beneficiary.

 

“Merger” shall have the meaning set forth in the first “whereas” paragraph.

 

“Merger Agreement” shall have the meaning set forth in the first “whereas”
paragraph.

 

“Merger Sub” shall have the meaning set forth in the first “whereas” paragraph.

 

“Options” shall have the meaning set forth in the third “whereas” paragraph.

 

“Option Excess Price” shall mean the aggregate amount paid or payable by the
Company in respect of Exercisable Option Shares, as determined pursuant to
Section 5 or 6 hereof, as applicable.

 

“Option Exercise Price” shall mean the then-current exercise price of the shares
of Common Stock covered by the applicable Option.

 

“Option Plan” shall have the meaning set forth in the third “whereas” paragraph.

 

“Option Stock” shall have the meaning set forth in Section 2(a) hereof.

 

“Other Management Stockholders” shall have the meaning set forth in the fourth
“whereas” paragraph.

 

“Other Management Stockholders Agreements” shall have the meaning set forth in
the fourth “whereas” paragraph.

 

“Parent” shall have the meaning set forth in the introductory paragraph.

 

14

--------------------------------------------------------------------------------


 

“Parties” shall have the meaning set forth in the introductory paragraph.

 

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of New Omaha Holdings L.P., as it may be amended, modified, restated
or supplemented from time to time.

 

“Permitted Transfer” shall have the meaning set forth in Section 3(a).

 

“Person” shall mean “person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act.

 

“Piggyback Notice” shall have the meaning set forth in Section 9(b) hereof.

 

“Piggyback Registration Rights” shall have the meaning set forth in
Section 9(a) hereof.

 

“Proposed Registration” shall have the meaning set forth in Section 9(b) hereof.

 

“Public Offering” shall mean the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the Act
which has been declared effective by the SEC (other than a registration
statement on Form S-4, S-8 or any other similar form).

 

“Purchased Stock” shall have the meaning set forth in the third “whereas”
paragraph.

 

“Put Period” shall have the meaning set forth in Section 5(a) hereof.

 

“Qualified Public Offering” means the initial Public Offering (i) for which
aggregate cash proceeds to be received by the Company (or any successor thereto)
from such offering (or series of offerings) (without deducting underwriter
discounts, expenses and commissions) are at least $400,000,000, or (ii) pursuant
to which at least 35% of the outstanding shares of Common Stock are sold by the
Company (or any successor thereto).

 

“Redemption Notice” shall have the meaning set forth in Section 5(b) hereof.

 

“Registration Rights Agreement” shall have the meaning set forth in
Section 9(a) hereof.

 

“Repurchase Calculation Date” shall mean (i) prior to the occurrence of a Public
Offering, the last day of the month preceding the month in which date of
repurchase occurs, and (ii) on and after the occurrence of a Public Offering,
the last date of trading of the Stock on which there was a closing price for the
Stock immediately preceding the date of repurchase.

 

“Repurchase Notice” shall have the meaning set forth in Section 6(e) hereof.

 

“Repurchase Price” shall mean the amount to be paid in respect of the Stock and
Options to be purchased by the Company pursuant to Section 5 and Section 6, as
applicable.

 

“Request” shall have the meaning set forth in Section 9(b) hereof.

 

“Restricted Group” shall mean, collectively, the Company, its subsidiaries, the
Investors and their respective affiliates.

 

“Restricted Period” shall mean the “Restricted Period” as defined in the
employment agreement between the Management Stockholder, the Company and First
Data Corporation, as it may be amended from time to time.

 

“ROFR Notice” shall have the meaning set forth in Section 4(a) hereof.

 

“ROFR Transferee” shall have the meaning set forth in Section 4(a) hereof.

 

15

--------------------------------------------------------------------------------


 

“RSU Agreements” shall have the meaning set forth in the third “whereas”
paragraph.

 

“RSUs” shall have the meaning set forth in the third “whereas” paragraph.

 

“Sale Participation Agreement” shall mean that certain sale participation
agreement entered into by and between the Management Stockholder and Parent
dated as of the date hereof.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Senior Management Stockholder” shall mean any of the Management Stockholders or
Other Management Stockholders who has been designated as such on Schedule I
hereto or the corresponding schedule of the Other Management Stockholders
Agreements, as applicable.

 

“Stock” shall have the meaning set forth in Section 2(a) hereof.

 

“Stock Option Agreements” shall have the meaning set forth in the fourth
“whereas” paragraph.

 

8.                                      The Company’s Representations and
Warranties and Covenants.

 

a.                                      The Company represents and warrants to
the Management Stockholder that (i) this Agreement has been duly authorized,
executed and delivered by the Company and is enforceable against the Company in
accordance with its terms and (ii) the Stock, when issued and delivered in
accordance with the terms hereof and the other agreements contemplated hereby,
will be duly and validly issued, fully paid and nonassessable.

 

b.                                      If the Company becomes subject to the
reporting requirements of Section 12 of the Exchange Act, the Company will file
the reports required to be filed by it under the Act and the Exchange Act and
the rules and regulations adopted by the SEC thereunder, to the extent required
from time to time to enable the Management Stockholder to sell shares of Stock,
subject to compliance with the provisions hereof (including requirements of the
Coordination Committee of Parent or the Company) without registration under the
Exchange Act within the limitations of the exemptions provided by (A) Rule 144
under the Act, as such Rule may be amended from time to time, or (B) any similar
rule or regulation hereafter adopted by the SEC. Notwithstanding anything
contained in this Section 8(b), the Company may de-register under Section 12 of
the Exchange Act if it is then permitted to do so pursuant to the Exchange Act
and the rules and regulations thereunder and, in such circumstances, shall not
be required hereby to file any reports which may be necessary in order for
Rule 144 or any similar rule or regulation under the Act to be available.
Nothing in this Section 8(b) shall be deemed to limit in any manner the
restrictions on transfers of Stock contained in this Agreement.

 

c.                                       The Company will not agree to any
amendment of the terms of the credit agreement entered into on September 24,
2007, or to any corresponding provision in any successor or equivalent debt
agreement, that imposes any limits on the Company’s permission thereunder to
repurchase stock, or make payments on any note, in each case under
Section 5(c) or 6 (e) of this Agreement, that are materially more restrictive
than such provision under such credit agreement as in effect on September 24,
2007 if, at or prior to the time of such agreement, restrictions corresponding
and proportionate thereto have not also been imposed thereunder on the payment
of cash dividends on the Common Stock.

 

16

--------------------------------------------------------------------------------


 

9.                                      “Piggyback” Registration Rights.
Effective after the occurrence of an initial Public Offering:

 

a.                                      The Parties agree to be bound, with
respect to Senior Management Stockholders or to any other Management
Stockholders who are provided such rights pursuant to this Section 9, by all of
the terms, conditions and obligations of the Registration Rights Agreement (the
“Registration Rights Agreement”) as they relate to the exercise of piggyback
registration rights as provided in Sections 4, 6, 7, 8 and 12 (but not
Section 12(1)) of the Registration Rights Agreement entered into by and among
the Company and Investors party thereto (the “Piggyback Registration Rights”),
as in effect on September 24, 2007 (subject, with respect to any such Management
Stockholder provided Piggyback Registration Rights, only to any amendments
thereto to which such Management Stockholder has agreed in writing to be bound),
and, if any of the Investors are selling stock, shall have all of the rights and
privileges of the Piggyback Registration Rights (including, without limitation,
the right to participate in the initial Public Offering and any rights to
indemnification and/or contribution from the Company and/or the Investors), in
each case as if the Management Stockholder were an original party (other than
the Company) to the Registration Rights Agreement, subject to applicable and
customary underwriter restrictions; provided, however, that at no time shall the
Management Stockholder have any rights to request registration under Section 3
of the Registration Rights Agreement. All Stock purchased or held by the
applicable Management Stockholder Entities pursuant to this Agreement shall be
deemed to be “Registrable Securities” as defined in the Registration Rights
Agreement.

 

b.                                      In the event of a sale of Common Stock
by any of the Investors in accordance with the terms of the Registration Rights
Agreement, the Company will promptly notify each Senior Management Stockholder
or other Management Stockholder to whom the Board, after consultation with the
Chief Executive Officer and the Chief Financial Officer of the Company, has
decided to extend the Piggyback Registration Rights, in writing (a “Piggyback
Notice”) of any proposed registration (a “Proposed Registration”), which
Piggyback Notice shall include: the principal terms and conditions of the
proposed registration, including (A) the number of the shares of Common Stock to
be sold, (B) the fraction expressed as a percentage, determined by dividing the
number of shares of Common Stock to be sold by the holders of Registrable
Securities (other than Management Stockholders) by the total number of shares
held by the holders of Registrable Securities (other than Management
Stockholders) selling the shares of Common Stock, (C) the proposed per share
purchase price (or an estimate thereof), and (D) the proposed date of sale. If
within fifteen (15) days of the receipt by the Management Stockholder or
Management Stockholder, as the case may be, of such Piggyback Notice, the
Company receives from the applicable Management Stockholder Entities of the
Senior Management Stockholder or Management Stockholder, as the case may be, a
written request (a “Request”) to register shares of Stock held by the applicable
Management Stockholder Entities (which Request will be irrevocable unless
otherwise mutually agreed to in writing by the Senior Management Stockholder or
Management Stockholder, if any, and the Company), shares of Stock will be so
registered as provided in this Section 9; provided, however, that for each such
registration statement only one Request, which shall be executed by the
applicable Management Stockholder Entities, may be submitted for all Registrable
Securities held by the applicable Management Stockholder Entities.

 

17

--------------------------------------------------------------------------------


 

c.                                       The maximum number of shares of Stock
which will be registered pursuant to a Request will be the lowest of (i) the
number of shares of Stock then held by the Management Stockholder Entities,
including all shares of Stock which the Management Stockholder Entities are then
entitled to acquire under an unexercised Option to the extent then exercisable,
multiplied by a fraction, the numerator of which is the aggregate number of
shares of Stock being sold by holders of Registrable Securities (other than
Management Stockholders) and the denominator of which is the aggregate number of
shares of Stock owned by the holders of Registrable Securities (other than
Management Stockholders) or (ii) the maximum number of shares of Stock which the
Company can register in connection with such Request in the Proposed
Registration without adverse effect on the offering in the view of the managing
underwriters (reduced pro rata as more fully described in subsection (d) of this
Section 9) or (iii) the maximum number of shares which the Senior Management
Stockholder (pro rata based upon the aggregate number of shares of Stock the
Senior Management Stockholder and Other Management Stockholders have requested
to be registered) is permitted to register under the Piggyback Registration
Rights.

 

d.                                      If a Proposed Registration involves an
underwritten offering and the managing underwriter advises the Company in
writing that, in its opinion, the number of shares of Stock requested to be
included in the Proposed Registration exceeds the number which can be sold in
such offering, so as to be likely to have an adverse effect on the price, timing
or distribution of the shares of Stock offered in such Public Offering as
contemplated by the Company, then, unless the managing underwriter advises that
marketing factors require a different allocation, the Company will include in
the Proposed Registration (i) first, 100% of the shares of Stock the Company
proposes to sell and (ii) second, to the extent of the number of shares of Stock
requested to be included in such registration which, in the opinion of such
managing underwriter, can be sold without having the adverse effect referred to
above, the number of shares of Stock which the selling holders of Registrable
Securities, the Senior Management Stockholder and all Other Management
Stockholders who are entitled to piggyback or incidental registration rights in
respect of Stock and any other Persons who are entitled to piggyback or
incidental registration rights in respect of Stock (together, the “Holders”)
have requested to be included in the Proposed Registration, such amount to be
allocated pro rata among all requesting Holders on the basis of the relative
number of shares of Stock then held by each such Holder (including upon exercise
of all exercisable Options) (provided that any shares thereby allocated to any
such Holder that exceed such Holder’s request will be reallocated among the
remaining requesting Holders in like manner); provided that any Holder that is
allocated less than 100% of the shares in such Holder’s request, shall be
entitled to transfer that number of shares equal to the difference between such
Holder’s requested number of shares (up to the maximum provided for under this
Section 9) and the number actually transferred by such Holder in the Proposed
Registration, following the expiration of any lock-up period.

 

e.                                       Upon delivering a Request a Senior
Management Stockholder or other Management Stockholder having Piggyback
Registration Rights pursuant to clause (b) of this Section 9 will, if requested
by the Company, execute and deliver a custody agreement and power of attorney
having customary terms and in form and substance reasonably satisfactory to the
Company with respect to the shares of Stock to be registered pursuant to this
Section 9 (a “Custody Agreement and Power of Attorney”). The Custody Agreement
and Power of Attorney will provide, among other things, that the Senior
Management Stockholder or Management Stockholder, as the case may be, will
deliver to and deposit in custody with the custodian and

 

18

--------------------------------------------------------------------------------


 

attorney-in-fact named therein a certificate or certificates (to the extent
applicable) representing such shares of Stock (duly endorsed in blank by the
registered owner or owners thereof or accompanied by duly executed stock powers
in blank) and irrevocably appoint said custodian and attorney-in-fact as the
Senior Management Stockholder’s or Management Stockholder’s agent and
attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on the Senior Management Stockholder’s or
Management Stockholder’s behalf with respect to the matters specified therein.

 

f.                                        The Management Stockholder agrees that
he will execute such other agreements as the Company may reasonably request to
further evidence the provisions of this Section 9, including reasonable and
customary lock-up agreements; provided that Parent and its Affiliates enter into
a similar agreement if requested by the managing underwriter.

 

g.                                       Notwithstanding Section 12(1) of the
Registration Rights Agreement, this Section 9 will terminate on the date on
which such Management Stockholder ceases to own any Registrable Securities.

 

10.                               Additional Rights of Management Stockholders.

 

Notwithstanding anything herein to the contrary, in the event that the Company
receives notice of any event giving rise to piggyback registration rights of
Senior Management Stockholders in Section 9 hereof, the Board shall promptly
(and in event within such period of time to allow the Management Stockholder to
exercise such right, if applicable) after being informed of such notice consult
with the Chief Executive Officer and the Chief Financial Officer of the Company
to determine whether and to what extent any such rights shall be granted to the
Management Stockholder and the Other Management Stockholders who are not Senior
Management Stockholders. Any such grant shall be effective upon, and to the
extent set forth in, any applicable resolution passed by the Board, and the
Company shall give prompt notice to the Management Stockholder and the Other
Management Stockholders of the adoption thereof.

 

11.                               Rights to Negotiate Repurchase Price.

 

Nothing in this Agreement shall be deemed to restrict or prohibit the Company
from purchasing, redeeming or otherwise acquiring for value shares of Stock or
Options from the Management Stockholder, at any time, upon such terms and
conditions, and for such price, as may be mutually agreed upon in writing
between the Parties, whether or not at the time of such purchase, redemption or
acquisition circumstances exist which specifically grant the Company the right
to purchase, or the Management Stockholder the right to sell, shares of Stock or
any Options under the terms of this Agreement; provided that no such purchase,
redemption or acquisition shall be consummated, and no agreement with respect to
any such purchase, redemption or acquisition shall be entered into, without the
prior approval of the Board.

 

12.                               Notice of Change of Beneficiary.

 

Immediately prior to any transfer of Stock to a Management Stockholder’s Trust,
the Management Stockholder shall provide the Company with a copy of the
instruments creating the Management Stockholder’s Trust and with the identity of
the beneficiaries of the Management Stockholder’s Trust. The Management
Stockholder shall notify the Company as soon as

 

19

--------------------------------------------------------------------------------


 

practicable prior to any change in the identity of any beneficiary of the
Management Stockholder’s Trust.

 

13.                               Recapitalizations, etc.

 

The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Stock or the Options, to any and all shares of
capital stock of the Company or any capital stock, partnership units or any
other security evidencing ownership interests in any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for, or substitution of the Stock or
the Options by reason of any stock dividend, split, reverse split, combination,
recapitalization, liquidation, reclassification, merger, consolidation or
otherwise.

 

14.                               Management Stockholder’s Employment by the
Company.

 

Nothing contained in this Agreement (a) obligates the Company or any subsidiary
of the Company to employ the Management Stockholder in any capacity whatsoever
or (b) prohibits or restricts the Company (or any such subsidiary) from
terminating the employment of the Management Stockholder at any time or for any
reason whatsoever, with or without Cause, and the Management Stockholder hereby
acknowledges and agrees that neither the Company nor any other Person has made
any representations or promises whatsoever to the Management Stockholder
concerning the Management Stockholder’s employment or continued employment by
the Company or any subsidiary of the Company.

 

15.                               Binding Effect.

 

The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns. In the case of a transferee permitted under
Section 2(a) or Section 3(a) (other than clauses (iii) or (iv) thereof) hereof,
such transferee shall be deemed the Management Stockholder hereunder; provided,
however, that no transferee (including without limitation, transferees referred
to in Section 2(a) or Section 3(a) hereof) shall derive any rights under this
Agreement unless and until such transferee has delivered to the Company a valid
undertaking and becomes bound by the terms of this Agreement. No provision of
this Agreement is intended to or shall confer upon any Person other than the
Parties any rights or remedies hereunder or with respect hereto.

 

16.                               Amendment.

 

This Agreement may be amended by the Company at any time with the consent of the
majority of the Management Stockholders on the Executive Committee of the
Company (which shall be comprised of the Chief Executive Officer and his direct
reports), which consent shall not be unreasonably withheld; provided that any
amendment (i) that materially disadvantages the Management Stockholder shall not
be effective unless and until the Management Stockholder has consented thereto
in writing and (ii) that disadvantages a class of stockholders in more than a de
minimis way but less than a material way shall require the consent of a majority
of the equity interests held by such affected class of stockholders.

 

20

--------------------------------------------------------------------------------


 

17.                               Closing.

 

Except as otherwise provided herein, the closing of each purchase and sale of
shares of Stock pursuant to this Agreement shall take place at the principal
office of the Company on the tenth business day following delivery of the notice
by either Party to the other of its exercise of the right to purchase or sell
such Stock hereunder.

 

18.                               Applicable Law; Jurisdiction; Arbitration;
Legal Fees.

 

a.                                      The laws of the State of Delaware
applicable to contracts executed and to be performed entirely in such state
shall govern the interpretation, validity and performance of the terms of this
Agreement.

 

b.                                      In the event of any controversy among
the parties hereto arising out of, or relating to, this Agreement which cannot
be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules by a
single independent arbitrator. Such arbitration process shall take place in New
York, New York. The decision of the arbitrator shall be final and binding upon
all parties hereto and shall be rendered pursuant to a written decision, which
contains a detailed recital of the arbitrator’s reasoning. Judgment upon the
award rendered may be entered in any court having jurisdiction thereof.

 

c.                                       Notwithstanding the foregoing, the
Management Stockholder acknowledges and agrees that the Company, its
subsidiaries, the Investors and any of their respective affiliates shall be
entitled to injunctive or other relief in order to enforce the covenant not to
compete, covenant not to solicit and/or confidentiality covenants as set forth
in Section 23(a) of this Agreement.

 

d.                                      In the event of any arbitration or other
disputes with regard to this Agreement or any other document or agreement
referred to herein, each Party shall pay its own legal fees and expenses, unless
otherwise determined by the arbitrator.

 

19.                               Assignability of Certain Rights by the
Company.

 

The Company shall have the right to assign any or all of its rights or
obligations to purchase shares of Stock pursuant to Sections 4, 5 and 6 hereof;
provided, however, that no such assignment shall relieve the Company from its
obligations thereunder.

 

20.                               Miscellaneous.

 

a.                                      In this Agreement all references to
“dollars” or “$” are to United States dollars and the masculine pronoun shall
include the feminine and neuter, and the singular shall include the plural,
where the context so indicates.

 

b.                                      If any provision of this Agreement shall
be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

 

21

--------------------------------------------------------------------------------


 

21.                               Withholding.

 

The Company or its subsidiaries shall have the right to deduct from any cash
payment made under this Agreement to the applicable Management Stockholder
Entities any federal, state or local income or other taxes required by law to be
withheld with respect to such payment, if applicable.

 

22.                               Notices.

 

All notices and other communications provided for herein shall be in writing.
Any notice or other communication hereunder shall be deemed duly given (i) upon
electronic confirmation of facsimile, (ii) one business day following the date
sent when sent by overnight delivery and (iii) five (5) business days following
the date mailed when mailed by registered or certified mail return receipt
requested and postage prepaid, in each case as follows:

 

a.                                      If to the Company, to it at the
following address:

 

First Data Holdings, Inc.
5565 Glenridge Connector, NE
Atlanta, Georgia 30342
Attention: General Counsel
Telecopy:

 

with copies to:

 

Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street

New York, New York 10019

Attention: Scott Nuttall

Telecopy:

 

and

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Andrea K. Wahlquist, Esq.

Telecopy: (212) 455-2502

 

b.                                      If to the Management Stockholder, to the
Management Stockholder at the address set forth below under the Management
Stockholder’s signature; or at such other address as either party shall have
specified by notice in writing to the other.

 

23.                               Confidential Information; Covenant Not to
Compete; Covenant Not to Solicit.

 

a.                                      Except as may otherwise be provided in
any agreement between the Management Stockholder and the Company or any
Affiliates, in consideration of the Company entering into

 

22

--------------------------------------------------------------------------------


 

this Agreement with the Management Stockholder, the Management Stockholder shall
not, directly or indirectly:

 

(i)                                     at any time during or after the
Management Stockholder’s employment with the Company or its subsidiaries,
disclose any Confidential Information pertaining to the business of the Company
or any of its subsidiaries or the Investors or any of their respective
Affiliates, except when required to perform his or her duties to the Company or
one of its subsidiaries, by law or judicial process;

 

(ii)                                  at any time during the Management
Stockholder’s employment with the Company or its subsidiaries and for a period
of two (2) years thereafter, directly or indirectly, act as a proprietor,
investor, director, officer, employee, substantial stockholder, consultant, or
partner in any business that directly or indirectly competes, at the relevant
determination date, with the business of the Company, any Investor or any of
their respective Affiliates in any geographic area where the Company or its
Affiliates manufactures, produces, sells, leases, rents, licenses or otherwise
provides products or services,

 

(iii)                               at any time during the Management
Stockholder’s employment with the Company or its subsidiaries and for a period
of two (2) years thereafter, directly or indirectly (A) solicit customers or
clients of the Company, any of its subsidiaries, the Investors or any of their
respective Affiliates to terminate their relationship with the Company, any of
its subsidiaries, the Investors or any of their respective Affiliates or
otherwise solicit such customers or clients to compete with any business of the
Company, any of its subsidiaries, the Investors or any of their respective
Affiliates or (B) solicit or offer employment to any person who is, or has been
at any time during the twelve (12) months immediately preceding the termination
of the Management Stockholder’s employment employed by the Company or any of its
Affiliates; provided that in each of (ii) and (iii) above, such restrictions
shall not apply with respect to any Investor or any of their Affiliates that is
not engaged in any business that competes, directly or indirectly, with the
Company or any of its subsidiaries. If the Management Stockholder is bound by
any other agreement with the Company regarding the use or disclosure of
Confidential Information, the provisions of this Agreement shall be read in such
a way as to further restrict and not to permit any more extensive use or
disclosure of Confidential Information. Notwithstanding the foregoing, for the
purposes of Section 23(a)(ii), the Management Stockholder may, directly or
indirectly own, solely as an investment, securities of any Person engaged in the
business of the Company or its Affiliates which are publicly traded on a
national or regional stock exchange or quotation system or on the
over-the-counter market if the Management Stockholder (I) is not a controlling
person of, or a member of a group which controls, such person and (II) does not,
directly or indirectly, own 5% or more of any class of securities of such
Person.

 

b.                                      Notwithstanding clause (a) above, if at
any time a court holds that the restrictions stated in such clause (a) are
unreasonable or otherwise unenforceable under circumstances then existing, the
parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area. Because the Management
Stockholder’s services are unique and because the

 

23

--------------------------------------------------------------------------------


 

Management Stockholder has had access to Confidential Information, the parties
hereto agree that money damages will be an inadequate remedy for any breach of
this Agreement. In the event of a breach or threatened breach of this Agreement,
the Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce, or
prevent any violations of, the provisions hereof (without the posting of a bond
or other security).

 

c.                                       In the event that during the Restricted
Period, the Management Stockholder breaches any of the provisions of
Section 23(a) following the Company’s repurchase of Option Stock and/or Options
as provided for herein, in addition to all other remedies that may be available
to the Company, the Management Stockholder shall be required to pay to the
Company (the “Repayment Obligation”) any amounts actually paid to him by the
Company in respect of any repurchase by the Company of any Options held by the
Management Stockholder and, with respect to Option Stock, the Management
Stockholder shall be required to pay to the Company such amounts, if any, that
the Management Stockholder received in excess of the price paid by the
Management Stockholder in acquiring such Option Stock, on a net after-tax
basis.  Notwithstanding anything herein to the contary, the Repayment Obligation
shall only apply once there has been a final determination made by the
appropriate tribunal that the Management Stockholder in fact breached such
provisions.

 

[The remainder of this page intentionally left blank.]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

FIRST DATA HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEW OMAHA HOLDINGS L.P,

 

 

 

By:

New Omaha Holdings LLC, its General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MANAGEMENT STOCKHOLDER:

 

 

 

Name:

 

 

 

 

 

ADDRESS:

 

25

--------------------------------------------------------------------------------


 

Schedule I

 

PURCHASED STOCK

 

Number of shares of Purchased Stock: 857,143

 

GRANTED STOCK

 

Number of shares of Granted Stock: 4,285,715

 

STATUS AS SENIOR MANAGEMENT STOCKHOLDER

 

x Yes             o No

 

26

--------------------------------------------------------------------------------


 

Exhibit B

 

2007 STOCK INCENTIVE PLAN

FOR KEY EMPLOYEES OF

FIRST DATA CORPORATION AND ITS AFFILIATES

 

1.                                      Purpose of Plan

 

The 2007 Stock Incentive Plan for Key Employees of First Data Corporation and
its Affiliates (the “Plan”) is designed:

 

a.                                      to promote the long term financial
interests and growth of New Omaha Holdings Corporation (the “Company”) and its
Subsidiaries by attracting and retaining management and other personnel and key
service providers with the training, experience and ability to enable them to
make a substantial contribution to the success of the Company’s business;

 

b.                                      to motivate management personnel by
means of growth-related incentives to achieve long range goals; and

 

c.                                       to further the alignment of interests
of participants with those of the stockholders of the Company through
opportunities for increased stock, or stock-based ownership in the Company.

 

2.                                      Definitions

 

As used in the Plan, the following words shall have the following meanings:

 

a.                                      “Affiliate” means with respect to any
Person, any entity directly or indirectly controlling, controlled by or under
common control with such Person.

 

b.                                      “Board” means the Board of Directors of
the Company.

 

c.                                       “Change in Control” means, in one or a
series of transactions, (i) the sale of all or substantially all of the assets
of New Omaha Holdings, L.P. or the Company or First Data Corporation to any
Person (or group of Persons acting in concert), other than to (x) investment
funds affiliated with Kohlberg Kravis Roberts & Co. L.P. (together, the
“Sponsor”), any other investor in respect of whom the Sponsor has the power to
direct such investor’s vote with respect to the Company’s Common Stock or other
equity securities (each an “Investor” and together with the Sponsor, the
“Sponsor Group”) or their respective Affiliates or (y) any employee benefit plan
(or trust forming a part thereof) maintained by the Company, the Sponsor Group
or their respective Affiliates or other Person of which a majority of its voting
power or other equity securities is owned, directly or indirectly, by the
Company, the Sponsor Group or their respective Affiliates; or (ii) a merger,
recapitalization or other sale by the Sponsor or its Affiliates (other than
through a Public Offering) of Common Stock or other voting securities of the
Company that results in more than 50% of the Common Stock or other voting
securities of the Company (or any resulting company after a merger) owned,
directly or indirectly, by the Sponsor following the Closing Date, no longer
being so owned by the Sponsor; and, (iii) in any event of clause (i)

 

1

--------------------------------------------------------------------------------


 

or (ii) above, such transaction results in any Person (or group of Persons
acting in concert) having the ability to elect more members of the Board than
the Sponsor Group;  provided, however, that following an event described in
clause (i), a liquidation of, or the declaration of an extraordinary dividend
by, the Company or First Data Corporation (or any successor entities) shall also
constitute a Change in Control.

 

d.                                      “Code” means the United States Internal
Revenue Code of 1986, as amended.

 

e.                                       “Committee” means the Compensation
Committee of the Board (or, if no such committee is appointed, the Board).

 

f.                                        “Common Stock” or “Share” means the
common stock, par value $0.01 per share, of the Company, which may be authorized
but unissued, or issued and reacquired.

 

g.                                       “Employee” means a person, including an
officer, in the regular employment of the Company or any other Service Recipient
who, in the opinion of the Committee, is, or is expected to have involvement in
the management, growth or protection of some part or all of the business of the
Company or any other Service Recipient.

 

h.                                      “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

i.                                          “Fair Market Value” shall have the
meaning ascribed to it in the Management Stockholder’s Agreement.

 

j.                                         “Grant” means an award made to a
Participant pursuant to the Plan and described in Section 5, including, without
limitation, an award of a Stock Option, Stock Appreciation Right, Other
Stock-Based Award or Dividend Equivalent Right (as such terms are defined in
Section 5), or any combination of the foregoing.

 

k.                                      “Grant Agreement” means an agreement
between the Company and a Participant that sets forth the terms, conditions and
limitations applicable to a Grant.

 

l.                                          “Group” means “group,” as such term
is used for purposes of Section 13(d) or 14(d) of the Exchange Act.

 

m.                                  “Investor” means the KKR 2006 Fund L.P. and
its affiliated investment funds and certain other co-investors.

 

n.                                      “Management Stockholder’s Agreement”
shall mean that certain Management Stockholder’s Agreement between the
applicable Participant and the Company.

 

o.                                      “Participant” means an Employee,
non-employee member of the Board, consultant or other person having a service
relationship with the Company or any other Service Recipient, to whom one or
more Grants have been made and remain outstanding.

 

p.                                      “Person” means “person,” as such term is
used for purposes of Section 13(d) or 14(d) of the Exchange Act.

 

2

--------------------------------------------------------------------------------


 

q.                                      “Public Offering” means any registered
public offering of the Common Stock on the New York Stock Exchange or the Nasdaq
National Market or other nationally recognized stock exchange or listing system.

 

r.                                         “Sale Participation Agreement” shall
mean that certain Sale Participation Agreement between the applicable
Participant and New Omaha Holdings, L.P.

 

s.                                        “Service Recipient” shall mean, the
Company, any Subsidiary of the Company, or any Affiliate of the Company that
satisfies the definition of “service recipient” within the meaning of Treasury
Regulation Section 1.409A-1(g) (or any successor regulation), with respect to
which the person is a “service provider” (within the meaning of Treasury
Regulation Section 1.409A-1(f) (or any successor regulation).

 

t.                                         “Subsidiary” means any corporation or
other entity in an unbroken chain of corporations or other entities beginning
with the Company if each of the corporations or other entities, or group of
commonly controlled corporations or other entities, other than the last
corporation or other entity in the unbroken chain then owns stock or other
equity interests possessing 50% or more of the total combined voting power of
all classes of stock or other equity interests in one of the other corporations
or other entities in such chain.

 

3.                                      Administration of Plan

 

a.                                      The Plan shall be administered by the
Committee.  The Committee may adopt its own rules of procedure, and action of a
majority of the members of the Committee taken at a meeting, or action taken
without a meeting by unanimous written consent, shall constitute action by the
Committee.  The Committee shall have the power and authority to administer,
construe and interpret the Plan, to make rules for carrying it out and to make
changes in such rules.  Any such interpretations, rules, and administration
shall be consistent with the basic purposes of the Plan.

 

b.                                      The Committee may delegate to the Chief
Executive Officer and to other senior officers of the Company its duties under
the Plan, subject to applicable law and such conditions and limitations as the
Committee shall prescribe, except that only the Committee may designate and make
Grants to the Chief Executive Officer and to other senior officers of the
Company.

 

c.                                       The Committee may employ counsel,
consultants, accountants, appraisers, brokers or other persons.  The Committee,
the Company, and the officers and directors of the Company shall be entitled to
rely upon the advice, opinions or valuations of any such persons.  All actions
taken and all interpretations and determinations made by the Committee in good
faith shall be final and binding upon all Participants, the Company and all
other interested persons.  No member of the Committee, nor employee or
representative of the Company shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Grants, and all such members of the Committee, employees and representatives
shall be fully protected and indemnified to the greatest extent permitted by
applicable law by the Company with respect to any such action, determination or
interpretation.

 

3

--------------------------------------------------------------------------------


 

4.                                      Eligibility

 

The Committee may from time to time make Grants under the Plan to such
Employees, or other persons having a relationship with Company or any other
Service Recipient, and in such form and having such terms, conditions and
limitations as the Committee may determine.  The terms, conditions and
limitations of each Grant under the Plan shall be set forth in a Grant
Agreement, in a form approved by the Committee, consistent, however, with the
terms of the Plan; provided, however, that such Grant Agreement shall contain
provisions dealing with the treatment of Grants in the event of the termination
of employment or other service relationship, death or disability of a
Participant, and may also include provisions concerning the treatment of Grants
in the event of a Change in Control.

 

5.                                      Grants

 

From time to time, the Committee will determine the forms and amounts of Grants
for Participants.  Such Grants may take the following forms in the Committee’s
sole discretion:

 

a.                                      Stock Options - These are options to
purchase Common Stock (“Stock Options”).  At the time of Grant the Committee
shall determine, and shall include in the Grant Agreement, the option exercise
period, the option exercise price, vesting requirements, and such other terms,
conditions or restrictions on the grant or exercise of the option as the
Committee deems appropriate including, without limitation, the right to receive
dividend equivalent payments on vested options.  Notwithstanding the foregoing,
the exercise price per Share of a Stock Option shall in no event be less than
the Fair Market Value on the date the Stock Option is granted (subject to later
adjustment pursuant to Section 8 hereof).  In addition to other restrictions
contained in the Plan, a Stock Option granted under this Section 5(a) may not be
exercised more than 10 years after the date it is granted.  Payment of the Stock
Option exercise price shall be made (i) in cash, (ii) with the consent of the
Committee, in Shares (any such Shares valued at Fair Market Value on the date of
exercise) that the Participant has held for at least six months (or such other
period of time as may be required by the Company’s accountants but only to the
extent required to avoid liability accounting under FAS 123(R) or any successor
standard thereto), (iii) through the withholding of Shares (any such Shares
valued at Fair Market Value on the date of exercise) otherwise issuable upon the
exercise of the Stock Option in a manner that is compliant with applicable law,
or (iv) a combination of the foregoing methods, in each such case in accordance
with the terms of the Plan, the Grant Agreement and of any applicable guidelines
of the Committee in effect at the time.

 

b.                                      Stock Appreciation Rights - The
Committee may grant “Stock Appreciation Rights” (as hereinafter defined)
independent of, or in connection with, the grant of a Stock Option or a portion
thereof.  Each Stock Appreciation Right shall be subject to such other terms as
the Committee may determine.  The exercise price per Share of a Stock
Appreciation Right shall in no event be less than the Fair Market Value on the
date the Stock Appreciation Right is granted.  Each “Stock Appreciation Right”
granted independent of a Stock Option shall be defined as a right of a
Participant, upon exercise of such Stock Appreciation Right, to receive an
amount equal to the product of (i) the excess of (A) the Fair Market Value on
the exercise date of

 

4

--------------------------------------------------------------------------------


 

one Share over (B) the exercise price per Share of such Stock Appreciation
Right, multiplied by (ii) the number of Shares covered by the Stock Appreciation
Right.  Payment of the Stock Appreciation Right shall be made in Shares or in
cash, or partly in Shares and partly in cash (any such Shares valued at the Fair
Market Value on the date of the payment), all as shall be determined by the
Committee.

 

c.                                       Other Stock-Based Awards - The
Committee may grant or sell awards of Shares, awards of restricted Shares and
awards that are valued in whole or in part by reference to, or are otherwise
based on the Fair Market Value of, Shares (including, without limitation,
restricted stock units).  Such “Other Stock-Based Awards” shall be in such form,
and dependent on such conditions, as the Committee may determine, including,
without limitation, the right to receive, or vest with respect to, one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives.  Other Stock-Based Awards may be granted alone or in
addition to any other Grants under the Plan.  Subject to the provisions of the
Plan, the Committee shall determine to whom and when Other Stock-Based Awards
will be made, the number of Shares to be awarded under (or otherwise related to)
such Other Stock-Based Awards; whether such Other Stock-Based Awards shall be
settled in cash, Shares or a combination of cash and Shares; and all other terms
and conditions of such awards (including, without limitation, the vesting
provisions thereof and provisions ensuring that all Shares so awarded and issued
shall be fully paid and non-assessable).

 

d.                                      Dividend Equivalent Rights — The
Committee may grant Dividend Equivalent Rights either alone or in connection
with the grant of a Stock Option or SAR.  A “Dividend Equivalent Right” shall be
the right to receive a payment in respect of one Share (whether or not subject
to a Stock Option) equal to the amount of any dividend paid in respect of one
Share held by a shareholder in the Company.  Each Dividend Equivalent Right
shall be subject to such terms as the Committee may determine.

 

6.                                      Limitations and Conditions

 

a.                                      The number of Shares available for
Grants under this Plan shall be 179,500,000, subject to adjustment as provided
for in Sections 8 and 9, unless restricted by applicable law.  Shares related to
Grants that are forfeited, terminated, canceled, expire unexercised, withheld to
satisfy tax withholding obligations, or are repurchased by the Company shall
immediately become available for new Grants.

 

b.                                      No Grants shall be made under the Plan
beyond ten years after September 24, 2007, the effective date of the Plan (the
“Effective Date”), but the terms of Grants made on or before the expiration of
the Plan may extend beyond such expiration.  At the time a Grant is made or
amended in accordance with the terms of the Plan, or the terms or conditions of
a Grant are changed in accordance with the terms of the Plan or the Grant
Agreement, the Committee may provide for limitations or conditions on such
Grant.

 

c.                                       Nothing contained herein shall affect
the right of the Company or any other Service Recipient to terminate any
Participant’s employment or other service relationship at any time or for any
reason.

 

5

--------------------------------------------------------------------------------


 

d.                                      Other than as specifically provided in
the Management Stockholder’s Agreement,  Sale Participation Agreement or Grant
Agreement, no benefit under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to do so shall be void.  No such benefit shall, prior to
receipt thereof by the Participant, be in any manner liable for or subject to
the debts, contracts, liabilities, engagements, or torts of the Participant.

 

e.                                       Participants shall not be, and shall
not have any of the rights or privileges of, stockholders of the Company in
respect of any Shares purchasable in connection with any Grant unless and until
certificates representing any such Shares have been issued by the Company to
such Participants (or book entry representing such Shares has been made and such
Shares have been deposited with the appropriate registered book-entry
custodian).

 

f.                                        No election as to benefits or exercise
of any Grant may be made during a Participant’s lifetime by anyone other than
the Participant except by a legal representative appointed for or by the
Participant.

 

g.                                       Absent express provisions to the
contrary, any Grant under this Plan shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement or
severance plan of the Company or other Service Recipient and shall not affect
any benefits under any other benefit plan of any kind now or subsequently in
effect under which the availability or amount of benefits is related to level of
compensation.  This Plan is not a “Retirement Plan” or “Welfare Plan” under the
Employee Retirement Income Security Act of 1974, as amended.

 

h.                                      Unless the Committee determines
otherwise, no benefit or promise under the Plan shall be secured by any specific
assets of the Company or any other Service Recipient, nor shall any assets of
the Company or any other Service Recipient be designated as attributable or
allocated to the satisfaction of the Company’s obligations under the Plan.

 

7.                                      Transfers and Leaves of Absence

 

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any other Service Recipient shall not be deemed
a termination of employment, and (b) a Participant who is granted in writing a
leave of absence or who is entitled to a statutory leave of absence shall be
deemed to have remained in the employ of the Company (and other Service
Recipient) during such leave of absence.

 

8.                                      Adjustments

 

In the event of any stock split, spin-off, share combination, reclassification,
recapitalization, liquidation, dissolution, reorganization, merger, Change in
Control, payment of a dividend (other than a cash dividend paid as part of a
regular dividend program) or other similar transaction or occurrence which
affects the equity securities of the Company or the value thereof, the Committee
shall (i) adjust the number and kind of shares subject to the Plan and available
for or covered by Grants, (ii) adjust the share prices related to outstanding
Grants,

 

6

--------------------------------------------------------------------------------


 

and/or (iii) take such other action (including, without limitation providing for
payment of a cash amount to holders of outstanding Grants), in each case as it
deems reasonably necessary to address, on an equitable basis, the effect of the
applicable corporate event on the Plan and any outstanding Grants, without
adverse tax consequences under Section 409A of the Code.  Any such adjustment
made or action taken by the Committee in accordance with the preceding sentence
shall be final and binding upon holders of Options and upon the Company.

 

9.                                      Change in Control

 

In the event of a Change in Control: (a) if determined by the Committee in the
applicable Grant Agreement or otherwise determined by the Committee in its sole
discretion, any outstanding Grants then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions may
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (b) the Committee may, to the extent determined by the Committee
to be permitted under Section 409A of the Code, but shall not be obligated to:
(i) cancel such awards for fair value (as determined in the sole discretion of
the Committee) which, in the case of Stock Options and Stock Appreciation
Rights, may equal the excess, if any, of the value of the consideration to be
paid in the Change in Control transaction to holders of the same number of
Shares subject to such Stock Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Stock Options or Stock Appreciation Rights) over the
aggregate option price of such Stock Options or the aggregate exercise price of
such Stock Appreciation Rights, as the case may be; (ii) provide for the
issuance of substitute awards that will substantially preserve the otherwise
applicable terms of any affected Grants previously granted hereunder, as
determined by the Committee in its sole discretion; or (iii) provide that for a
period of at least ten business days prior to the Change in Control, any Stock
Options or Stock Appreciation Rights shall be exercisable as to all Shares
subject thereto and that upon the occurrence of the Change in Control, such
Stock Options or Stock Appreciation Rights shall terminate and be of no further
force and effect; provided that if the Committee takes the actions set forth in
this Section 9(b)(iii), Participants shall have the ability to pay for the
shares with respect to which such Stock Options or Stock Appreciation Rights are
being exercised by electing to have the number of Shares that would otherwise be
issued to the Participant reduced by a number of Shares having an equivalent
Fair Market Value to the payment that would otherwise be made by the Participant
to the Company in respect of such exercise and the minimum statutory withholding
that would have otherwise had to have been paid to the Company in relation with
such exercise.

 

10.                               Amendment and Termination

 

(a)                                 The Committee shall have the authority to
make such amendments to any terms and conditions applicable to outstanding
Grants as are consistent with this Plan, provided that no such action shall
modify any Grant in a manner that adversely impacts, other than in a de minimis
manner, a Participant with respect to any outstanding Grants, other than
pursuant to Section 8, 9 or 10(c) hereof, without the Participant’s consent,
except as such modification is provided for or contemplated in the terms of the
Grant or this Plan.

 

7

--------------------------------------------------------------------------------


 

(b)                                 The Board may amend, suspend or terminate
the Plan, except that no such action, other than an action under Section 8, 9 or
10(c) hereof, may be taken which would, without stockholder approval, increase
the aggregate number of Shares available for Grants under the Plan, decrease the
price of outstanding Grants, change the requirements relating to the Committee,
or extend the term of the Plan.  However, no such action shall adversely impact,
other than in a de minimis manner, a Participant with respect to any outstanding
Grants, other than pursuant to Section 8, 9 or 10(c) hereof, without the
Participant’s consent, except as otherwise contemplated in the terms of the
Grant or the Plan.

 

(c)                                  This Plan is intended to comply with
Section 409A of the Code and will be interpreted in a manner intended to comply
with Section 409A of the Code.  Notwithstanding anything herein to the contrary,
(i) if at the time of the Participant’s termination of employment with any
Service Recipient the Participant is a “specified employee” as defined in
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) until the date that is six months and one day following the
Participant’s termination of employment with all Service Recipients (or the
earliest date as is permitted under Section 409A of the Code), if such payment
or benefit is payable upon a termination of employment and (ii) if any other
payments of money or other benefits due to the Participant hereunder would cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred, if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, reasonably determined by the Board in consultation with
the Participant, that does not cause such an accelerated or additional tax or
result in an additional cost to the Company (without any reduction in such
payments or benefits ultimately paid or provided to the Participant).

 

11.                               Governing Law; International Participants

 

a.                                      This Plan shall be governed by and
construed in accordance with the laws of the State of Delaware applicable
therein.

 

b.                                      With respect to Participants who reside
or work outside the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan or awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or any other Service Recipient.

 

12.                               Withholding Taxes

 

The Company shall have the right to deduct from any payment made under the Plan
any federal, state or local income or other taxes required by law to be withheld
with respect to such payment.  It shall be a condition to the obligation of the
Company to deliver Shares upon the

 

8

--------------------------------------------------------------------------------


 

exercise of a Stock Option that the Participant pays to the Company such amount
as may be requested by the Company for the purpose of satisfying any liability
for such withholding taxes.

 

13.                               Effective Date and Termination Dates

 

The Plan shall be effective on September 24, 2007 and shall terminate ten years
later, subject to earlier termination by the Board pursuant to Section 10.

 

9

--------------------------------------------------------------------------------


 

Exhibit C

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT, is made by and between First Data Holdings Inc., a Delaware
corporation (hereinafter referred to as the “Company”), and the individual whose
name is set forth on the signature page hereof, who is an employee of the
Company or a Subsidiary or Affiliate of the Company (hereinafter referred to as
the “Optionee”). Any capitalized terms herein not otherwise defined in Article I
shall have the meaning set forth in the 2007 Stock Incentive Plan for Key
Employees of First Data Corporation and its Affiliates, as it may be amended
from time to time (the “Plan”).

 

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Option provided for
herein to the Optionee as an incentive during his term of office with the
Company or its Subsidiaries or Affiliates, and has advised the Company thereof
and instructed the undersigned officers to issue said Option.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

 

Section 1.1                                    Cause

 

“Cause” shall have the meaning ascribed to it in any employment agreement
between the Optionee and the Company or any of its Affiliates.

 

Section 1.2                                    Disability

 

“Disability” shall have the meaning ascribed to it in any employment agreement
between the Optionee and the Company or any of its Affiliates or, if there is no
such agreement, “Disability” as defined in the long-term disability plan of the
Company.

 

Section 1.3                                    Family Transferees

 

“Family Transferees” shall mean (i) an Optionee’s spouse or children
(collectively, “relatives”) and (ii) a trust of which there are no beneficiaries
other than such Optionee and the relatives of such Optionee.

 

1

--------------------------------------------------------------------------------


 

Section 1.4                                    Good Reason

 

“Good Reason” shall have the meaning ascribed to it any employment agreement
between the Optionee and the Company or any of its Affiliates.

 

Section 1.5                                    Grant Date

 

“Grant Date” shall mean the date set forth on the signature page hereof as the
“Grant Date”.

 

Section 1.6                                    Liquidity Event

 

“Liquidity Event” shall mean, in one or a series of transactions, a merger,
recapitalization or other sale by the Sponsor or its Affiliates (including
through a Public Offering) of Common Stock or other voting securities of the
Company that results in the Sponsor no longer owning 90% of the number of shares
of Common Stock or other voting securities of the Company (or any resulting
company after a merger) owned, directly or indirectly, by the Sponsor,
determined by measuring such number of shares as of that point in time that the
Sponsor held its largest number of shares of Common Stock or other voting
securities of the Company (or such resulting company after a merger).

 

Section 1.7                                    Management Stockholder’s
Agreement

 

“Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the Optionee and the Company.

 

Section 1.8                                    Measurement Date

 

“Measurement Date” shall mean any date upon which a Change in Control or a
Liquidity Event occurs.

 

Section 1.9                                    Option

 

“Option” shall mean the right and option to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
shares of Common Stock set forth on the signature page hereof.

 

Section 1.10                             Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

Section 1.11                             Sponsor

 

“Sponsor” shall mean the investment funds affiliated with Kohlberg Kravis
Roberts & Co. L.P.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

GRANT OF OPTIONS

 

Section 2.1                                    Grant of Options

 

For good and valuable consideration, on and as of the Grant Date, the Company
irrevocably grants to the Optionee the Option on the terms and conditions set
forth in this Agreement.

 

Section 2.2                                    Exercise Price

 

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Option (the “Exercise Price”) shall be equal to $3.50.

 

Section 2.3                                    No Guarantee of Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without Cause, subject to the applicable provisions of the Optionee’s employment
agreement with the Company.

 

Section 2.4                                    Adjustments to Option

 

The Options shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its stockholders, then: the Exercise
Prices of the Options shall be reduced by the amount of the dividend paid, but
only to the extent the Committee determines it to be permitted under applicable
tax laws and not have adverse tax consequences to the Optionee under
Section 409A of the Code; and, if such reduction cannot be fully effected due to
such tax laws and it will not have adverse tax consequences to the Optionee,
then the Company shall pay to the Optionee a cash payment, on a per Share basis,
equal to the balance of the amount of the dividend not permitted to be applied
to reduce the Exercise Price of the applicable Option as follows: (a) for each
Share subject to a vested Option, immediately upon the date of such dividend
payment; and (b) for each Share subject to an unvested Option, on the date on
which such Option becomes vested and exercisable with respect to such Share.

 

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

Section 3.1                                    Commencement of Exercisability

 

(a)                                 So long as the Optionee continues to be
employed by the Company or any other Service Recipients, the Options shall
become exercisable pursuant to the following schedule: each of the Options shall
become vested and exercisable with respect to 20% of the Shares subject to each
such Option on each of the first five anniversaries of April 29, 2013 (the
“Vesting Reference Date”).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any contained in
Section 3.1(a) above, upon the earlier occurrence of a Measurement Date, the
Options shall become immediately exercisable as to 100% of the shares of Common
Stock subject to such Option immediately prior to a Measurement Date (but only
to the extent such Option has not otherwise terminated or become exercisable).

 

(c)                                  Notwithstanding the foregoing, no Option
shall become exercisable as to any additional shares of Common Stock following
the termination of employment of the Optionee for any reason and any Option,
which is unexercisable as of the Optionee’s termination of employment, shall
immediately expire without payment therefor; provided, however,  that following
a termination of employment of the Optionee (x) by reason of the Optionee’s
death or Disability, (y) as result of a termination by the Company without Cause
or (z) as a result of a resignation by the Optionee with Good Reason, the
unvested Options that would have otherwise vested during the twelve (12) month
period following such termination shall immediately vest in full and become
exercisable.

 

Section 3.2                                    Expiration of Option

 

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Options to any extent after the
first to occur of the following events:

 

(a)                                 The tenth anniversary of the Grant Date;

 

(b)                                 The first anniversary of the date of the
Optionee’s termination of employment with the Company and all Service
Recipients, if the Optionee’s employment is terminated by reason of death or
Disability (unless earlier terminated as provided in Section 3.2(h) below);

 

(c)                                  Immediately upon the date of the Optionee’s
termination of employment by the Company and all Service Recipients for Cause,
unless otherwise determined by the Committee;

 

(d)                                 Immediately upon the date of the Optionee’s
termination of employment by the Optionee without Good Reason (except due to
death or Disability);

 

(e)                                  The first anniversary of the date of the
Optionee’s termination of employment by the Company and all Service Recipients
without Cause (for any reason other than as set forth in Section 3.2 (b));

 

(f)                                   The first anniversary of the date of the
Optionee’s termination of employment by the Optionee for Good Reason;

 

(g)                                  The date the Options are terminated
pursuant to Section 5 or 6 of the Management Stockholder’s Agreement; or

 

(h)                                 At the discretion of the Company, if the
Committee so determines pursuant to Section 9 of the Plan.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

EXERCISE OF OPTION

 

Section 4.1                                    Person Eligible to Exercise

 

During the lifetime of the Optionee, only the Optionee (or his or her duly
authorized legal representative) may exercise an Option or any portion thereof.
After the death of the Optionee, any exercisable portion of an Option may, prior
to the time when an Option becomes unexercisable under Section 3.2, be exercised
by his personal representative or by any person empowered to do so under the
Optionee’s will or under the then applicable laws of descent and distribution.

 

Section 4.2                                    Partial Exercise

 

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 

Section 4.3                                    Manner of Exercise

 

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

 

(a)                                 Notice in writing signed by the Optionee or
the other person then entitled to exercise an Option or portion thereof, stating
that the Option or portion thereof is thereby exercised, such notice complying
with all applicable rules established by the Committee;

 

(b)                                 (i)  Full payment (in cash or by check or by
a combination thereof) for the shares with respect to which such Option or
portion thereof is exercised or (ii) indication that the Optionee elects to have
the number of Shares that would otherwise be issued to the Optionee reduced by a
number of Shares having an equivalent Fair Market Value to the payment that
would otherwise be made by Optionee to the Company pursuant to clause (i) of
this subsection (b);

 

(c)                                  Full payment (in cash or by check or by a
combination thereof) to satisfy the minimum withholding tax obligation with
respect to which such Option or portion thereof is exercised, unless the
Committee permits the Optionee to elect to have the number of Shares that would
otherwise be issued to the Optionee reduced by a number of Shares having an
equivalent Fair Market Value to the payment that would otherwise be made by the
Optionee to the Company in respect of such tax obligation, such permission not
to be unreasonably withheld by the Committee;

 

(d)                                 A bona fide written representation and
agreement, in a form satisfactory to the Committee, signed by the Optionee or
other person then entitled to exercise such Option or portion thereof, stating
that the shares of Common Stock are being acquired for his own account, for
investment and without any present intention of distributing or reselling said
shares or any of

 

5

--------------------------------------------------------------------------------


 

them except as may be permitted under the Securities Act of 1933, as amended
(the “Act”), and then applicable rules and regulations thereunder, and that the
Optionee or other person then entitled to exercise such Option or portion
thereof will indemnify the Company against and hold it free and harmless from
any loss, damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Committee may, in its
reasonable discretion, take whatever additional actions it deems reasonably
necessary to ensure the observance and performance of such representation and
agreement and to effect compliance with the Act and any other federal or state
securities laws or regulations; and

 

(e)                                  In the event the Option or portion thereof
shall be exercised pursuant to Section 4.1 by any person or persons other than
the Optionee, appropriate proof of the right of such person or persons to
exercise the option.

 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (d) above and the agreements herein.
The written representation and agreement referred to in subsection (d) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.

 

Section 4.4                                    Conditions to Issuance of Stock
Certificates

 

The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares, which have then been reacquired by the Company. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased (if
certified, or if not certified, register the issuance of such shares on its
books and records) upon the exercise of an Option or portion thereof prior to
fulfillment of all of the following conditions:

 

(a)                                 The obtaining of approval or other clearance
from any state or federal governmental agency which the Committee shall, in its
reasonable and good faith discretion, determine to be necessary or advisable;

 

(b)                                 The execution by the Optionee of the
Management Stockholder’s Agreement and a Sale Participation Agreement between
the Optionee and New Omaha Holdings L.P. (the “Sale Participation Agreement”);
and

 

(c)                                  The lapse of such reasonable period of time
following the exercise of the Option as the Committee may from time to time
establish for reasons of administrative convenience or as may otherwise be
required by applicable law.

 

Section 4.5                                    Rights as Stockholder

 

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of

 

6

--------------------------------------------------------------------------------


 

any shares purchasable upon the exercise of the Options or any portion thereof
unless and until certificates representing such shares shall have been issued by
the Company to such holder or the Shares have otherwise been recorded in the
records of the Company as owned by such holder.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1                                    Option Not Transferable

 

Other than to Family Transferees, neither the Options nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Optionee or his successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.1 shall not prevent transfers by will or by the applicable laws of
descent and distribution.

 

Section 5.2                                    Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5,2, either party
may hereafter designate a different address for notices to be given to him. Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.2. Any notice shall have been deemed duly
given when (i) delivered in person, (ii) enclosed in a properly sealed envelope
or wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service, or (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with fees prepaid) in an office regularly maintained by
FedEx, UPS, or comparable non-public mail carrier.

 

7

--------------------------------------------------------------------------------


 

Section 5.3                                    Titles; Pronouns

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular shall include the
plural, where the context so indicates.

 

Section 5.4                                    Applicability of Plan, Management
Stockholder’s Agreement and Sale Participation Agreement

 

The Options and the shares of Common Stock issued to the Optionee upon exercise
of the Options shall be subject to all of the terms and provisions of the Plan,
the Management Stockholder’s Agreement and a Sale Participation Agreement, to
the extent applicable to the Options and such Shares.

 

Section 5.5                                    Amendment

 

Subject to Section 10 of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto, which specifically states that it is
amending this Agreement.

 

Section 5.6                                    Governing Law

 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

Section 5.7                                    Arbitration

 

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the New York, New York metropolitan
area. The decision of the arbitrator shall be final and binding upon all parties
hereto and shall be rendered pursuant to a written decision, which contains a
detailed recital of the arbitrator’s reasoning. Judgment upon the award rendered
may be entered in any court having jurisdiction thereof. Each party shall bear
its own legal fees and expenses, unless otherwise determined by the arbitrator.

 

[Signatures on next page.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

FIRST DATA HOLDINGS INC.

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

Option Grants:

 

Aggregate number of shares of Common Stock for which the Option granted
hereunder is exercisable: 26,285,714.

 

Grant Date:                       , 2013

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

Name: Frank Bisignano

 

 

 

Address:

 

 

10

--------------------------------------------------------------------------------


 

Exhibit D

 

FIRST DATA HOLDINGS INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is made effective as of
                                  , 2013 (the “Grant Date”), by and between
First Data Holdings Inc. and Frank Bisignano (the “Employee”). Any capitalized
terms not otherwise defined herein shall have the same meaning as such terms are
defined in the Plan

 

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the RSUs (as defined below) provided
for herein to Employee pursuant to the Plan and the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Grant.  Subject to the terms and
conditions of the 2007 Stock Incentive Plan for Key Employees of First Data
Corporation and its Affiliates, as it may be amended from time to time (the
“Plan”) and the additional conditions set forth in this Agreement, including
without limitation, Section 14, First Data Holdings Inc. (the “Company”) hereby
grants to Employee 1,428,571 restricted stock units (the “RSUs”). The RSUs are
notional units of measurement denominated in shares of Common Stock (i.e., one
RSU is equivalent in value to one share of Common Stock).

 

2.                                      Vesting.  The RSUs shall be one hundred
percent (100%) vested of the Grant Date.

 

3.                                      Settlement of RSUs.  On the earlier to
occur of (i) the 10th day following the termination of Employee’s employment
with the Company          or any of its Subsidiaries for any reason and (ii) the
date in 2014 on which the 2013 Annual Incentive Payment (as defined in that
certain employment agreement by and among the Company, First Data Corporation
and Employee, effective as of April 22, 2013, as it may be amended from time to
time (the “Employment Agreement”)) is paid to Employee in accordance with
Section 5(b) of the Employment Agreement, the Company shall distribute to
Employee a number of shares of Common Stock equal to the number of RSUs granted
hereunder.  The shares of Common Stock deliverable hereunder may be either
previously authorized but unissued shares of Common Stock or issued shares of
Common Stock, which have then been reacquired by the Company. Such shares shall
be fully paid and non-assessable. The shares of Common Stock received by
Employee upon settlement shall be subject to the terms and conditions of that
certain Management Stockholder’s Agreement, dated                     , 2013, by
and between Employee, New Omaha Holdings L.P. (“Parent”) and the Company, as it
may be amended from time to time (the “Management Stockholder’s Agreement”), and
that certain sale participation agreement entered into by and between Employee
and Parent, dated                                 , 2013, as it may be amended
from time to time (the “Sale Participation Agreement”).

 

1

--------------------------------------------------------------------------------


 

4.                                      Securities Laws. Upon the acquisition of
any shares of Common Stock following settlement of the RSUs, Employee will make
or enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.

 

5.                                      Legend on Certificates.  The
certificates, if any, representing the shares of Common Stock issued following
the settlement of the RSUs shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed or quoted or
market to which the shares are admitted for trading and, any applicable federal
or state or any other applicable laws and the Company’s Certificate of
Incorporation and Bylaws, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

 

6.                                      Limitation on Obligations.  The
Company’s obligation with respect to the RSUs granted hereunder is limited
solely to the delivery to Employee of shares of Common Stock on the date when
such shares are due to be delivered hereunder, and in no way shall the Company
become obligated to pay cash in respect of such obligation.  The RSUs granted
hereunder shall not be secured by any specific assets of the Company or any of
its Subsidiaries, nor shall any assets of the Company or any of its Subsidiaries
be designated as attributable or allocated to the satisfaction of the Company’s
obligations under this Agreement.

 

7.                                      Rights as Stockholder.  Except as may
otherwise be provided in the Management Stockholder’s Agreement, the holder of
an RSU shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any shares of Common Stock deliverable hereunder
unless and until certificates representing such shares shall have been issued by
the Company to such holder or the shares have otherwise been recorded in the
records of the Company as owned by such holder. After shares of Common Stock are
issued, the transfer/sale of such shares will be limited by the provisions set
forth in the Management Stockholder’s Agreement and the Sale Participation
Agreement.

 

8.                                      No Dividend Equivalents.  Unless and
until Employee is the record holder of the shares of Common Stock subject to the
RSUs, he is not entitled to the payment of any dividends (or dividend
equivalents) with respect to the RSUs or the shares of Common Stock subject
thereto.

 

9.                                      The RSUs may not be sold, assigned,
transferred, pledged, or otherwise disposed of, except by will or the laws of
descent and distribution, or otherwise as provided by the Plan, the Sale
Participation Agreement and/or the Management Stockholder’s Agreement. If
Employee or anyone claiming under or through Employee attempts to make any such
sale, transfer, assignment, pledge or other disposition of RSUs in violation of
this Section 9, such attempted violation shall be null, void, and without
effect.  This Agreement shall inure to the benefit of and be enforceable by, and
may be assigned by the Company to, any purchaser of all or substantially all of
the Company’s business or assets or any successor to the Company (whether direct
or indirect, by purchase, merger, consolidation or otherwise).

 

2

--------------------------------------------------------------------------------


 

10.                               In the event of any change in the outstanding
shares of Common Stock of the Company by reason of any stock split, stock
dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination or exchange of
shares, sale by the Company of all or part of its assets, distribution to
shareholders other than a normal cash dividend, substitution for the shares, in
whole or in part, of shares of stock in the entity or entities created by or
resulting from any such split-up, split-off, spin-off, recapitalization, merger
or consolidation, or other extraordinary or unusual event occurring after the
Grant Date but prior to delivery of any shares of Common Stock hereunder that
affects the value of the shares, the number of RSUs shall be adjusted by the
Company to reflect the occurrence of such event.

 

11.                               The terms of this Agreement may be amended
from time to time by the Committee in its sole discretion in any manner that it
deems appropriate; provided, however, that no such amendment shall adversely
affect in a material manner any of Employee’s rights under this Agreement
without written consent. The Committee may, in its sole discretion, permit
Employee to surrender the RSUs in order to exercise or realize the rights under
other Awards under the Plan, or in exchange for the grant of new Awards under
the Plan, or require Employee to surrender the RSUs as a condition precedent of
new Awards under the Plan.

 

12.                               Any action taken or decision made by the
Company, the Board, or the Committee or its delegates arising out of or in
connection with the construction, administration, interpretation or effect of
the Plan or this Agreement shall lie within its sole and absolute discretion, as
the case may be, and shall be final, conclusive and binding on Employee and all
persons claiming under or through Employee. By accepting this grant of RSUs or
other benefit under the Plan, Employee and each person claiming under or through
Employee shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee or its delegates.

 

13.                               No Right to Continued Employment.  Neither the
Plan nor this Agreement shall be construed as giving Employee the right to be
retained in the employ of, or in any consulting relationship to, the Company or
any Affiliate.  Further, the Company or any Affiliate may at any time dismiss
Employee or discontinue any consulting relationship, free from any liability or
any claim under the Plan or this Agreement, except as otherwise expressly
provided herein.

 

14.                               Withholding.  Notwithstanding anything herein
to the contrary, as a condition to the grant of the RSUs, Employee shall be
required to remit to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for FICA and medicare withholding
taxes.  In addition, it shall be a condition of the obligation of the Company
upon delivery of shares of Common Stock to Employee pursuant to Section 3 above
that Employee pay to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for any Federal, state or local
income or other taxes required by law to be withheld with respect to the shares.
The Company shall be authorized to take such action as may be necessary, in the
opinion of the Company’s counsel, to satisfy the obligations for payment of the
minimum amount of any such taxes.  The Participant is hereby advised to seek his
own tax counsel regarding the taxation of the grant of RSUs made hereunder.

 

15.                               Compliance with Section 409A.  This Agreement
is intended to comply with Section 409A of the Code and will be interpreted
accordingly.  References under this Agreement to

 

3

--------------------------------------------------------------------------------


 

Employee’s termination of employment shall be deemed to refer to the date upon
which Employee has experienced a “separation from service” within the meaning of
Section 409A of the Code.  Notwithstanding anything herein to the contrary,
(i) if at the time of Employee’s termination of employment with the Company
Employee is a “specified employee” as defined in Section 409A of the Code and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Employee) until the date that is six months
following Employee’s termination of employment with the Company (or the earliest
date as is permitted under Section 409A of the Code) and (ii) if any other
payments of money or other benefits due to Employee hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Board, that does not cause such an accelerated or
additional tax.  The Company shall consult with Employee in good faith regarding
the implementation of the provisions of this Section 15; provided that neither
the Company nor any of its employees or representatives shall have any liability
to Employee with respect to thereto.

 

16.                               The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan and to this Agreement shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware.

 

17.                               Signature in Counterparts.  This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

FIRST DATA HOLDINGS INC.

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EMPLOYEE

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit E

 

SALE PARTICIPATION AGREEMENT

 

, 2013

 

To: The Person whose name is set forth on the signature page hereof

 

Dear Sir:

 

You have entered into a Management Stockholder’s Agreement, dated as of the date
hereof, among First Data Holdings, Inc., a Delaware corporation (the “Company”),
New Omaha Holdings L.P., a Delaware limited partnership and the parent entity of
the Company (“Parent”), and you (the “Stockholder’s Agreement”) relating to the
purchase by you of Purchased Stock (as defined in the Stockholder’s Agreement),
the grant by the Company to you of Granted Stock (as defined in the
Stockholder’s Agreement), the grant by the Company to you of RSUs (as defined in
the Stockholder’s Agreement) and the grant by the Company to you of options
(together with any other options granted to you after the date hereof,
“Options”) to purchase shares of common stock, par value $0.01 per share, of the
Company (“Common Stock”, which includes Purchased Stock, Granted Stock and any
other stock of the Company otherwise acquired or held by you as or after the
date hereof, whether pursuant to the exercise of Options, settlement of RSUs or
otherwise). Capitalized terms used by not defined herein shall have the meaning
ascribed to such terms in the Stockholder’s Agreement.  Parent hereby agrees
with you as follows, effective as of the date hereof:

 

1.                                      (a)In the event that at any time on or
after the date hereof, (i) Parent, (ii) any of the Investors (as defined in the
Stockholder’s Agreement) or (iii) any of their respective Affiliates
(collectively, the “Selling Entities”) proposes to sell, directly or indirectly,
for cash or any other consideration any shares of Common Stock owned by any such
Selling Entity, in any transaction other than (x) a Public Offering or (y) a
sale, directly or indirectly, to an Affiliate of Parent or an Investor, then,
unless Parent is entitled to and does exercise the drag-along rights pursuant to
Paragraph 7 below and the Drag Transaction is consummated, Parent will notify
you or your Management Stockholder’s Estate or Management Stockholder’s Trust
(as such terms are defined in the Stockholder’s Agreement, and collectively with
you, the “Management Stockholder Entities”), as the case may be, in writing (a
“Notice”) of such proposed sale (a “Proposed Sale”) specifying the principal
terms and conditions of the Proposed Sale (the “Material Terms”) including
(A) the amount of Common Stock to be included in the Proposed Sale, (B) the
percentage of the outstanding Common Stock at the time the Notice is given that
is represented by the number of shares to be included in the Proposed Sale,
(C) the price per share of Common Stock subject to the Proposed Sale, including
a description of any pricing formulae and of any non-cash consideration
sufficiently detailed to permit valuation thereof, (D) the Tag Along Sale
Percentage of Parent, and (E) the name and address of the Person to whom the
offered Common Stock is proposed to be issued.

 

(b)                                 If, within 10 business days after the
delivery of Notice under Section 1(a), Parent receives from a Management
Stockholder Entity a written request (a “Request”) to include Common Stock held
by the Management Stockholder Entity in the Proposed Sale (which

 

--------------------------------------------------------------------------------


 

Request shall be irrevocable except (a) as set forth in clauses (c) and (d) of
this Section 1 below or (b) if otherwise mutually agreed to in writing by the
Management Stockholder Entity and Parent), the Common Stock held by you plus all
shares of Common Stock which you are then entitled to acquire under any
unexercised portion of Options, to the extent such Option is then exercisable or
would become exercisable as a result of the consummation of the Proposed Sale
(not in any event to exceed the Tag Along Sale Percentage multiplied by the
total number of shares of Common Stock held by the Management Stockholder
Entities in the aggregate, including all shares of Common Stock which you are
then entitled to acquire under any unexercised portion of Options, to the extent
such Option is then exercisable or would become exercisable as a result of the
consummation of the Proposed Sale) will be so included as provided herein.
Promptly after the execution of the Sale Agreement, Parent will furnish each
Management Stockholder Entity with a copy of the Sale Agreement, if any. For
purposes of this Agreement, the “Tag Along Sale Percentage” shall mean the
fraction, expressed as a percentage, determined by dividing the number of shares
of Common Stock to be purchased from the Selling Entity by the total number of
shares of Common Stock owned directly or indirectly by the Selling Entities.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, if any of the economic terms of the Proposed Sale
change adversely, including without limitation if the per share price will be
less than the per share price disclosed in the Notice, or any of the other
principal terms or conditions will be materially less favorable to the selling
Management Stockholder Entities than those described in the Notice, Parent will
provide written notice thereof to each Management Stockholder Entity who has
made a Request and each such Management Stockholder Entity will then be given an
opportunity to withdraw the offer contained in such holder’s Request (by
providing prompt (and in any event within five (5) business days; provided that,
notwithstanding the foregoing, if the proposed closing with respect to the
Proposed Sale is to occur within five (5) business days or less, no later than
three (3) business days prior to such closing) written notice of such withdrawal
to Parent), whereupon such withdrawing Management Stockholder Entity will be
released from all obligations thereunder.

 

(d)                                 If the Selling Entity does not complete the
Proposed Sale by the end of the 120th day following the date of the
effectiveness of the Notice, each selling Management Stockholder Entity may
elect to be released from all obligations under the applicable Request by
notifying Parent in writing of its desire to so withdraw. Upon receipt of that
withdrawal notice, the Notice of the relevant Management Stockholder Entity
shall be null and void, and it will then be necessary for a separate Notice to
be furnished, and the terms and provisions of clauses (a) and (b) of this
Section 1 separately complied with, in order to consummate such Proposed Sale
pursuant to this Section 1, unless the failure to complete such proposed sale
resulted from any failure by any selling Management Stockholder Entity to comply
with the terms of this Section 1.

 

2.                                      (a)The number of shares of Common Stock
that you will be permitted to include in a Proposed Sale pursuant to a Request
will be the lesser of (A) the number of shares of Common Stock that you have
offered to sell in the Proposed Sale as set forth in the Request and (B) the
number of shares of Common Stock determined by multiplying (i) the number of
shares of Common Stock to be included in the Proposed Sale by (ii) a fraction
the numerator of which is the number of shares of Common Stock owned by you plus
all shares of Common Stock which you are then entitled to acquire under any
unexercised portion of Options, to the extent such

 

2

--------------------------------------------------------------------------------


 

Option is then exercisable or would become exercisable as a result of the
consummation of the Proposed Sale and the denominator of which is the total
number of shares of Common Stock owned by the Management Stockholder Entities
and all other Persons participating in such sale as tag-along sellers pursuant
to Other Management Stockholder Agreements (as defined in the Stockholder’s
Agreement) or other agreements (all such participants, the “Tag Along Sellers”)
plus all shares of Common Stock which you and such Persons are then entitled to
acquire under any unexercised portion of Options, to the extent such Options are
then exercisable or would become exercisable as a result of the consummation of
the Proposed Sale, plus all shares of Common Stock owned by the Selling
Entities. Each Tag Along Seller shall be permitted to conditionally exercise
Options such that if the Proposed Sale in not consummated, such exercise shall
be void and such Options shall remain exercisable on the same terms and
conditions as prior to such conditional exercise.

 

(b)                                 If one or more Tag Along Sellers elect not
to include the maximum number of shares of Common Stock which such holders would
have been permitted to include in a Proposed Sale pursuant to Paragraph
2(a) (such non-included shares, the “Eligible Shares”), then each of the Selling
Entities, or the remaining Tag Along Sellers, or any of them, will have the
right to sell in the Proposed Sale a number of additional shares of their Common
Stock equal to their pro rata portion of the number of Eligible Shares, based on
the relative number of shares of Common Stock then held by each such holder plus
all shares of Common Stock which you are then entitled to acquire under any
unexercised portion of the Option, to the extent such Option is then exercisable
or would become exercisable as a result of the consummation of the Proposed
Sale, and such additional shares of Common Stock which any such holder or
holders propose to sell shall not be included in any calculation made pursuant
to Paragraph 2(a) for the purpose of determining the number of shares of Common
Stock which the Management Stockholder Entities will be permitted to include in
a Proposed Sale. The Selling Entities will have the right to sell in the
Proposed Sale additional shares of Common Stock owned by it equal to the number,
if any, of remaining Eligible Shares which will not be included in the Proposed
Sale pursuant to the foregoing.

 

3.                                      Except as may otherwise be provided
herein, shares of Common Stock subject to a Request will be included in a
Proposed Sale pursuant hereto and in any agreements with purchasers relating
thereto on the same terms and subject to the same conditions applicable to the
shares of Common Stock which the Selling Entity proposes to sell in the Proposed
Sale. Such terms and conditions shall include, without limitation: the sale
price; the payment of fees, commissions and expenses; the provision of, and
customary representations and warranties as to, information reasonably requested
by Parent covering matters regarding the Management Stockholder Entities’
ownership of shares; and the provision of requisite indemnification; provided
that any indemnification provided by the Management Stockholder Entities shall
be pro rata in proportion with the number of shares of Common Stock to be sold;
provided, further, that no Management Stockholder Entity shall be required to
indemnify any Person for an amount, in the aggregate, in excess of the gross
proceeds received in such Proposed Sale. Notwithstanding anything to the
contrary in the foregoing, if the consideration payable for shares of Common
Stock is securities and the acquisition of such securities by a Management
Stockholder Entity would reasonably be expected to be prohibited under U.S.,
foreign or state securities laws, such Management Stockholder Entity shall be
entitled to receive an amount in cash equal to the value of any such securities
such Person would otherwise be entitled to receive.

 

3

--------------------------------------------------------------------------------


 

4.                                      Upon delivering a Request, the
Management Stockholder Entities will, if requested by Parent, execute and
deliver a custody agreement and power of attorney in form and substance
reasonably satisfactory to Parent with respect to the shares of Common Stock
which are to be sold by the Management Stockholder Entities pursuant hereto (a
“Custody Agreement and Power of Attorney”). The Custody Agreement and Power of
Attorney will contain customary provisions and will provide, among other things,
that the Management Stockholder Entities will deliver to and deposit in custody
with the custodian and attorney-in-fact named therein a certificate or
certificates (if such shares are certificated) representing such shares of
Common Stock (duly endorsed in blank by the registered owner or owners thereof)
and irrevocably appoint said custodian and attorney-in-fact as the Management
Stockholder Entities’ agent and attorney-in-fact with full power and authority
to act under the Custody Agreement and Power of Attorney on the Management
Stockholder Entities’ behalf with respect to the matters specified therein.

 

5.                                      Your right pursuant hereto to
participate in a Proposed Sale shall be contingent on your material compliance
with each of the provisions hereof and your willingness to execute such
documents, on the same material terms and conditions, as are executed by Parent
in connection therewith.

 

6.                                      If the consideration to be paid in
exchange for shares of Common Stock in a Proposed Sale pursuant to Section 1
includes any securities, and the receipt thereof by Parent and a Management
Shareholder Entity would require under applicable law (a) the registration or
qualification of such securities or of any Person as a broker or dealer or agent
with respect to such securities or (b) the provision to any selling Management
Shareholder Entity of any information regarding the Company, its subsidiaries,
such securities or the issuer thereof that would not be required to be delivered
in an offering solely to a limited number of “accredited investors” under
Regulation D promulgated under the Securities Act of 1933, as amended, and the
rules and regulations in effect thereunder, Parent and such Management
Shareholder Entity shall not, subject to the following sentence, have the right
to sell shares of Common Stock in such proposed sale. In such event, Parent
shall have the right to cause to be paid to such selling Management Shareholder
Entity in lieu thereof, against surrender of the shares of Common Stock which
would have otherwise been sold by such selling Management Shareholder Entity to
the prospective buyer in the proposed sale, an amount in cash equal to the Fair
Market Value (as defined in the Stockholder’s Agreement) of such shares of
Common Stock as of the date such securities would have been issued in exchange
for such shares of Common Stock.

 

7.                                      (a)If the Selling Entities propose to
transfer, directly or indirectly, a number of shares of Common Stock equal to
50% or more of the outstanding Common Stock (the Person to whom shares are
proposed to be transferred, the “Drag-Along Purchaser”), then if requested by
Parent, the Management Stockholder Entities shall be required to sell a number
of shares of Common Stock equal to the aggregate number of shares of Common
Stock held by the Management Stockholder Entities (including shares of Common
Stock underlying exercisable Options) multiplied by the Tag Along Sale
Percentage (such transaction, a “Drag Transaction”).

 

(b)                                 Shares of Common Stock held by the
Management Stockholder Entities included in a Drag Transaction will be included
in any agreements with the Drag-Along Purchaser relating thereto on the same
terms and subject to the same conditions applicable to the shares of Common

 

4

--------------------------------------------------------------------------------


 

Stock which the Selling Entities propose to sell in the Drag Transaction. Such
terms and conditions shall include, without limitation: the pro rata reduction
of the number of shares of Common Stock to be sold by the Selling Entities and
the Management Stockholder Entities to be included in the Drag Transaction if
required by the Drag-Along Purchaser; the sale price; the payment of fees,
commissions and expenses; the provision of, and representation and warranty as
to, information reasonably requested by Parent covering matters regarding the
Management Stockholder Entities’ ownership of shares; and the provision of
requisite indemnification; provided that any indemnification provided by the
Management Stockholder Entities shall be pro rata in proportion with the number
of shares of Common Stock to be sold; provided, further, that no Management
Stockholder Entity shall be required to (x) indemnify any Person for an amount,
in the aggregate, in excess of the gross proceeds received in such Proposed Sale
or (y) agree to any non-compete or non-solicit provisions that are more
restrictive than such similar agreement between the Company and such Management
Stockholder Entity.

 

(c)                                  Your pro rata share of any amount to be
paid pursuant to Paragraph 3 or 7(b) shall be based upon the number of shares of
Common Stock intended to be transferred by the Management Stockholder Entities
plus the number of shares of Common Stock you would have the right to acquire
under any unexercised portion of the Option which is then vested or would become
vested as a result of the Proposed Sale or Drag Transaction, assuming that you
receive a payment in respect of such Option.

 

(d)                                 Notwithstanding anything to the contrary in
the foregoing, if the consideration payable for shares of Common Stock is
securities and the acquisition of such securities by a Management Stockholder
Entity would reasonably be expected to be prohibited under U.S., foreign or
state securities laws, such Management Stockholder Entity shall be entitled to
receive an amount in cash equal to the value of any such securities such Person
would otherwise be entitled to receive.

 

8.                                      The obligations of Parent hereunder
shall extend only to you and your transferees (“Permitted Transferees”) who
(a) are Other Management Stockholders, (b) are party to a Management
Stockholder’s Agreement with the Company and (c) have acquired Common Stock
pursuant to a Permitted Transfer, and none of the Management Stockholder
Entities’ successors or assigns, with the exception of any Permitted Transferee
and only with respect to the Common Stock acquired by such Permitted Transferee
pursuant to a Permitted Transfer, shall have any rights pursuant hereto.

 

9.                                      For the avoidance of doubt, for purposes
of this Agreement and the Stockholder’s Agreement, sales and purchases of
interests in Parent held by the Investors or their Affiliates shall be treated
as a sale and purchase of the underlying shares of Common Stock represented by
the interests so sold or purchased, and the parties hereto shall be treated in
the same manner had such shares been held directly by the Investors or their
Affiliates.

 

10.                               This Agreement shall terminate and be of no
further force and effect on the occurrence of the consummation of a Qualified
Public Offering in which the Investors dispose of substantially all of their
interests in the Company.

 

5

--------------------------------------------------------------------------------


 

11.                               All notices and other communications required
or permitted hereunder shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid or
(d) one (I) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to such party’s address as set forth below or at
such other address or to such other person as the party shall have furnished to
each other party in writing in accordance with this provision:

 

If to Parent, at the following address:

 

KKR 2006 Fund, L.P.
9 West 57th Street, Suite 4200
New York, New York 10019
Attention: Scott Nuttall
Telecopy: (212) 750-0003

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Andrea K. Wahlquist, Esq.
Telecopy: (212) 455-2502

 

If to the Company, to the Company at the following address:

 

First Data Holdings, Inc.
5565 Glenridge Connector, NE
Atlanta, Georgia 30342
Attention: General Counsel
Telecopy:

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Andrea K. Wahlquist, Esq.
Telecopy: (212) 455-2502

 

If to you, to you at the address first set forth above herein;

 

If to your Management Stockholder’s Estate or Management Stockholder’s Trust, to
the address provided to the Company by such entity.

 

6

--------------------------------------------------------------------------------


 

12.                               The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement. In
the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place in New York, New York. The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof. Each party shall bear its own legal fees
and expenses, unless otherwise determined by the arbitrator; provided that if
the Management Stockholder substantially prevails on any of his or her
substantive legal claims, then the Investors shall reimburse all legal fees and
arbitration fees incurred by the Management Stockholder to arbitrate the
dispute: Each party hereto hereby irrevocably waives any right that it may have
had to bring an action in any court, domestic or foreign, or before any similar
domestic or foreign authority with respect to this Agreement.

 

13.                               This Agreement may be executed in
counterparts, and by different parties on separate counterparts, each of which
shall be deemed an original, but all such counterparts shall together constitute
one and the same instrument.

 

14.                               It is the understanding of the undersigned
that you are aware that no Proposed Sale is contemplated and that such a sale
may never occur.

 

15.                               This Agreement may be amended by Parent at any
time upon the written consent of the majority of the Management Stockholders on
the Executive Committee of the Company (which shall be comprised of the Chief
Executive Officer and his direct reports), which consent shall not be
unreasonably withheld; provided that any amendment (i) that materially
disadvantages the Management Stockholder shall not be effective unless and until
the Management Stockholder has consented thereto in writing and (ii) that
disadvantages a class of stockholders in more than a de minimis way but less
than a material way shall require the consent of a majority of the equity
interests held by such affected class of stockholders.

 

 [Signatures on following pages]

 

7

--------------------------------------------------------------------------------


 

If the foregoing accurately sets forth our agreement, please acknowledge your
acceptance thereof in the space provided below for that purpose.

 

 

Very truly yours,

 

 

 

NEW OMAHA HOLDINGS L.P.

 

 

 

By:

NEW OMAHA HOLDINGS LLC, its general partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed this          day of               .

 

                                                                                

Name

 

8

--------------------------------------------------------------------------------


 

Exhibit F

 

Boards on Which Executive May Sit/Entities With Which He May Remain Affiliated

 

Continuum Health Care System

Saint Patrick’s Cathedral

Battery Park
Military Institute for Veterans Affairs at Syracuse University

9/11 Memorial Board

 

--------------------------------------------------------------------------------